Citation Nr: 1412350	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS) or chronic fatigue immune dysfunction syndrome (CFIDS), also claimed as Gulf War Illness.

2.  Entitlement to service connection for fibromyalgia, also claimed as Gulf War Illness, to include the claim of entitlement to service connection for disability manifested by muscle and joint pain and/or wasting.
	
3.  Entitlement to service connection for cytomegalovirus and Epstein-Barr virus.

4.  Entitlement to service connection for hypothyroidism, to include as secondary to CFS or CFIDS.

5.  Entitlement to service connection for mycoplasma, to include as secondary to CFS or CFIDS.

6.  Entitlement to service connection for a chronic headache pathology (as a primary diagnosis), to include migraine headaches, to include as secondary to Gulf War Illness.

7.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by pituitary dysfunction, to include as secondary to Gulf War Illness.

8.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by deficiencies or imbalances in growth hormone, progesterone, estrogen, DHEA, testosterone, and pregnenolone, to include as secondary to Gulf War Illness.

9.  Entitlement to service connection for disability or disabilities (other than Gulf War Illness) manifested by low natural killer cell function, elevated RNA-S-L, to include as secondary to Gulf War Illness.

10.  Entitlement to service connection for disability or disabilities (other than Gulf War Illness) manifested by hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and abnormal weight loss, to include as secondary to Gulf War Illness.

11.  Entitlement to service connection for a cardiovascular disability, to include Long QT Syndrome and tachycardia, and to include as secondary to Gulf War Illness.

12.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by neuropsychological symptoms (also described as dysthymia with anxiety and physical symptoms), to include diagnosed somatoform disorder.

13.  Entitlement to service connection for a respiratory disability, to include Chlamydia pneumonia, to include as secondary to chronic fatigue syndrome or chronic fatigue immune dysfunction syndrome.

14.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by menstrual disorders/vaginitis, to include as secondary to Gulf War Illness.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

16.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.


WITNESSES AT HEARING ON APPEAL

Appellant and Kenneth M. Kippels., M.D.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had periods of active duty service from April 1989 to September 1989 and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). This case was previously before the Board in December 2009, when it was remanded for additional development of the evidence. Following the December 2009 remand, this case returned to the Board and the Board obtained an independent medical expert (IME) opinion in August 2011 to address medical questions at issue.  The case was again remanded by the Board for additional development in March 2012 and again in January 2013.

The introduction section of the Board's January 2013 remand discusses, in detail, the reorganization and recharacterization of the issues on appeal that took place at that time.  The Veteran has further objected to the fact that the characterization of the claim for service connection for cardiovascular disability did not expressly include reference to specific consideration of tachycardia.  The Board notes that the disabilities on appeal have all been characterized in broad and inclusive terms, and consideration has been given to all diagnoses raised by the record.  Nevertheless, to accommodate the Veteran's concerns, the Board has recharacterized the issue to expressly reference inclusion of tachycardia.

A personal RO hearing was held in June 2007 and a Board videoconference hearing was held in October 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for respiratory disability, entitlement to service connection for disability (other than Gulf War Illness) manifested by menstrual disorders/vaginitis, entitlement to a TDIU, and entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in Southwest Asia during the Persian Gulf War.

2.  The Veteran does not have a valid medical diagnosis of CFS or CFIDS.

3.  CFS or CFIDS was not manifested during the Veteran's active duty service or for many years thereafter, nor is CFS or CFIDS otherwise related to such service, to include in-service vaccinations.

4.  Fibromyalgia (or similar chronic disability manifested by joint pain and/or wasting) was not manifested during the Veteran's active duty service or for many years thereafter, nor is fibromyalgia (or similar chronic disability manifested by joint pain and/or wasting) otherwise related to such service, to include in-service vaccinations.

5.  Cytomegalovirus and Epstein-Barr virus infection were not manifested during the Veteran's active duty service or for many years thereafter, nor are cytomegalovirus and Epstein-Barr virus otherwise related to such service, to include in-service vaccinations.

6.  Hypothyroidism was not manifested during the Veteran's active duty service or for many years thereafter, nor is hypothyroidism otherwise related to such service, to include in-service vaccinations.

7.  Mycoplasma infection was not manifested during the Veteran's active duty service or for many years thereafter, nor is mycoplasma otherwise related to such service, to include in-service vaccinations.

8.  A chronic headache disability, to include migraine headaches, was not manifested during the Veteran's active duty service or for many years thereafter, nor is any chronic headache disability otherwise related to such service, to include in-service vaccinations.

9.  A chronic disability manifested by pituitary dysfunction was not manifested during the Veteran's active duty service or for many years thereafter, nor is a disability manifested by pituitary dysfunction otherwise related to such service, to include in-service vaccinations.

10.  A chronic disability manifested by deficiencies or imbalances in growth hormone, progesterone, estrogen, DHEA, testosterone, and pregnenolone was not manifested during the Veteran's active duty service or for many years thereafter, nor is a disability manifested by deficiencies or imbalances in growth hormone, progesterone, estrogen, DHEA, testosterone, and pregnenolone otherwise related to such service, to include in-service vaccinations.

11.  A chronic disability manifested by low natural killer cell function / elevated RNA-S-L was not manifested during the Veteran's active duty service or for many years thereafter, nor is a disability manifested by low natural killer cell function / elevated RNA-S-L otherwise related to such service, to include in-service vaccinations.

12.  A chronic disability manifested by hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and abnormal weight loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is a disability manifested by hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and abnormal weight loss otherwise related to such service, to include in-service vaccinations.

13.  A chronic cardiovascular disability, to include Long QT Syndrome, was not manifested during the Veteran's active duty service or for many years thereafter, nor is a chronic cardiac disability otherwise related to such service, to include in-service vaccinations.

14.  A chronic disability manifested by neuropsychological symptoms (also described as dysthymia with anxiety and physical symptoms) was not manifested during the Veteran's active duty service or for many years thereafter, nor is a chronic disability manifested by neuropsychological symptoms otherwise related to such service, to include in-service vaccinations.


CONCLUSIONS OF LAW

1.  Service connection for CFS or CFIDS, also claimed as Gulf War Illness, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  Service connection for fibromyalgia, also claimed as Gulf War Illness, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

3.  Service connection for cytomegalovirus and/or Epstein-Barr virus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).

4.  Service connection for hypothyroidism, to include as secondary to CFS or CFIDS, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  Service connection for mycoplasma, to include as secondary to CFS or CFIDS, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

6.  Service connection for a chronic headache pathology, to include as secondary to Gulf War Illness, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

7.  Service connection for a disability (other than Gulf War Illness) manifested by pituitary dysfunction, to include as secondary to Gulf War Illness, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

8.  Service connection for a disability (other than Gulf War Illness) manifested by deficiencies or imbalances in growth hormone, progesterone, estrogen, DHEA, testosterone, and pregnenolone, to include as secondary to Gulf War Illness, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

9.  Service connection for disability or disabilities (other than Gulf War Illness) manifested by low natural killer cell function / elevated RNA-S-L, to include as secondary to Gulf War Illness, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

10.  Service connection for disability or disabilities (other than Gulf War Illness) manifested by hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and abnormal weight loss, to include as secondary to Gulf War Illness, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

11.  Service connection for a cardiovascular disability, to include Long QT Syndrome, to include as secondary to Gulf War Illness, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

12.  Service connection for disability (other than Gulf War Illness) manifested by neuropsychological symptoms (also described as dysthymia with anxiety and physical symptoms), to include diagnosed somatoform disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice by letters dated in February, April, and June 2007.  The RO subsequently provided the Veteran with additional notice, including in letters sent in January and February 2010.  Collectively, the notifications complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notifications also collectively complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim.

All of the  notice letters were sent prior to the most recent RO-level readjudication of the case, as evidenced by the October 2013 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service, VA, and private treatment records, reviewed the Veteran's Virtual VA file, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran's records in the custody of the Social Security Administration (SSA) have been obtained and associated with the claims-file.

VA has afforded the Veteran several VA examinations including in November 2007, June 2010, and October 2010 (the Veteran has declined to report for some VA examinations, and in November 2013 stated that she is unwilling to report for any further VA examinations in connection with this appeal).  After the Veteran declined to attend scheduled VA examinations in connection with the Board's December 2009 remand, the Board obtained an independent expert (IME) medical opinion from a professor of immunology in August 2011.  Following the most recent Board remand, and the addition of June 2013 and October 2013 VA examination reports, the Board finds that the evidence of record now adequately addresses the critical questions at issue; the collection of medical examination reports and expert medical opinions presents sufficient discussion of the pertinent history, clinical findings, medical principles, and expert determinations informed by review of the claims file such that they present adequate and probative evidence in this case.

All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

All of the relevant development requested by the Board's prior remands has been fully completed with regard to the issues being decided on appeal, and therefore the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims for service connection addressed with a final Board decision at this time.

Factual Background

Explanation of the Veteran's Contentions

This appeal presents a deeply complex claim of entitlement to service connection for a Gulf War Syndrome pathology allegedly manifesting in a great number of distinctly described symptomatic problems.  This appeal was adjudicated at the RO and certified to the Board featuring 11 individual service connection issues.  The Veteran, at her October 2009 Board hearing, clarified that she disagreed with the organization of the issues as they had been characterized on appeal, but further clarified that she did seek to establish service connection for Gulf War Syndrome manifested by a list of symptoms to encompass all of the various signs and symptoms listed in the regulations.  The Board must consider the breadth of this Gulf War Syndrome claim while, additionally, properly considering the broad set of issues certified on appeal on the basis of any theory raised by the record, including entitlement to service connection on the basis on in-service incurrence of any diagnosed disabilities contemplated within the scope of the Veteran's claimed symptoms on appeal.

The Veteran's service treatment records (STRs) contain suggestions of possible in-service manifestations of some of the disabilities claimed on appeal.  The Veteran's VA and private post-service medical records include a number of diagnoses that may be pertinent to the claims currently on appeal.  Many, but not all, of these post-service diagnoses are exclusively presented from Dr. Kippels, the Veteran's private Gulf War Syndrome specialist and treating physician.  The Veteran's contentions have been largely articulated through not only her own correspondence, but also the testimony of Dr. Kippels.

The Veteran primarily claims that her current disabilities are due to vaccinations she received while in service.  The Veteran's claim features the theory that she suffers a pathology consisting of, or identical to, Gulf War Syndrome, variously symptomatic in all the signs and symptoms associated with such cases and generally involving numerous symptoms and dysfunctions involving nearly every physiological system in her body.  Furthermore, consideration must also be given to the possibility that some of her claimed symptoms are actually manifestations of other diagnoses which may potentially be etiologically related to certain in-service symptoms the Veteran's STRs document.

The Veteran's Contentions and Dr. Kippels' Medical Evidence

The Veteran primarily contends that each manifestation of disability for which she seeks service connection is the result of a complex medical pathology stemming from vaccinations administered to her during her military service.  The Veteran's private physician, Dr. Kippels, has presented substantial testimony through written statements as well as testimony during his appearance at the Veteran's October 2009 Board hearing.

The Veteran has submitted a number of items of written correspondence during the course of this appeal which, in aggregate, explain her contentions and theories of entitlement to service connection benefits.  Additionally, Dr. Kippels has submitted multiple written statements presenting personalized specific medical opinions in support of the Veteran's contentions.

Dr. Kippels' February 2006 correspondence expressed that the Veteran has Chronic Fatigue Syndrome and/or fibromyalgia meeting the CDC criteria and triggered by "likely the multiple vaccines that were given to her on her deployment to the Persian Gulf War, that resulted in immune and pituitary dysfunction."  He explained that "[t]he immune dysfunction then resulted in further reactivation of other viruses, intracellular bacterial infections, and a systemic fungal infection."  Dr. Kippels asserted that the infection produced neurotoxins that worsened fatigue, sleep and cognitive dysfunction, pituitary dysfunction, hypercoagulation defect limiting oxygen diffusion into the cells, and hormonal deficiencies.  Dr. Kippels stated that further workup revealed that the Veteran had hypothyroidism with a thyroid resistance, adrenal insufficiency, low insulin level, hypoglycemia, low white blood cell count, and low natural killer cell function.  Dr. Kippels stated that this all indicates immune dysfunction with significant chronic infection.  Dr. Kippels also cited finding a coagulation defect, positive IgG serial testing for CMV, EBV, Chlamydia pneumonia, mycoplasma, RNAse-L activity, and elevated angiotensin converting enzyme, among other findings.

Both the Veteran and Dr. Kippels appeared and presented testimony at the Veteran's October 2009 Board hearing, and this testimony effectively summarized the key contentions and medical opinions they had presented in this case through that time.  At the October 2009 Board hearing, the Veteran expressed broad disagreement with the contents of the medical records from around the time of her active duty service; the Veteran particularly disputed the diagnosis of irritable bowel syndrome that was rendered by doctors at that time.  The Veteran described her understanding that a number of military personnel were unable to deploy due to being hospitalized following vaccinations with a "cocktail" of vaccines featuring a vaccine for hepatitis B.  She testified that her service records and her Medical Evaluation Board records from the conclusion of her active service were not representative of her symptoms during service, and that she in fact had been experiencing her currently claimed symptoms since the time of her military service.

Dr. Kippels testified at the hearing that he has found that the Veteran suffers from sleep disorders, muscle pain qualifying as fibromyalgia, chronic fatigue syndrome, thyroid problems, Cortisol problems, infections, and hypercoagulation state resulting in insufficient oxygen reaching tissues and productive of muscle tenderness and fatigue.  He testified that he did not find that the Veteran suffered from clinical depression or any diagnosis requiring treatment with anxiety medications.  He testified that the Veteran was infected with "sadamagulavum virus," (as spelled in the hearing transcript) as reflected by her high "titers" shown in immunoglobulin lab testing results.  (The Board takes judicial notice, after some consideration of the context, the other evidence, and publicly available information, that it appears that the testimony may have been intended to refer to either "cytomegalovirus" or "Simian vacuolating virus 40 (SV40)," and that the reference to "sadamagulavum" may be a transcription error.  Both cytomegalovirus and SV  40 have been discussed in the Veteran's and Dr. Kippels' written presentations.")  Dr. Kippels testified that this virus is attributable to vaccines that have been made through a process involving cells from African monkeys.  The Veteran further testified during the October 2009 hearing that she experiences her heart "racing and skipping beats" with her symptoms worsening from "passing out maybe two or three times a year, to passing out once a week."  She described that she has been screened and found to have Long QT syndrome on an echocardiogram and was treated with an antiviral drug.  She expressed that her heart is "dis-regulated" due to "specific diseases that have been injected in me [in the vaccines]" and that without adequate treatment her heart problems would take her life in approximately six months; Dr. Kippels confirmed the Veteran's testimony and this prognosis.

The Veteran testified that she has experienced repeated pneumonia episodes with opportunistic infections, and must remain isolated in a sterile environment to avoid further illness.  Dr. Kippels testified that the Veteran was especially susceptible to infections and had been unable to recover in part because she became unable to complete all of her treatments when her health insurance cut off her benefits for IV therapy.

The Veteran testified that "my brain is chocked full of aluminum and mercury from these vaccines, plus depleted uranium that I was exposed to at Fort Hood ... where the tanks and all the aircraft are brought back to from the field...."  Dr. Kippels testified that the Veteran has "leaky gut syndrome" as a component of this broader pathology, rather than the irritable bowel syndrome diagnosis for which service-connection has been established.

The Veteran's October 2009 Board hearing testimony expressed that "Dr. Burress [sic] says I have chronic fatigue syndrome in 1992;" however, the VA examination report in question shows no such diagnosis and, rather, shows only a diagnosis of irritable bowel syndrome with an otherwise normal physical examination (except for small stature).  The September 1992 VA examination report by Dr. Barris shows that the Veteran complained of "chronic fatigue" at that time.

The Veteran's hearing testimony also indicated that "Dr. Rashid [sic] found the sadamagulavum virus" (possibly intended to refer to "cytomegalovirus" or "Simian vacuolating virus 40") in her laboratory test results and provided notice of this fact to the Veteran's employers.  The pertinent November 1994 record indicates that Dr. Rasheed found that the Veteran had "acute CMV [cytomegalovirus] viraemia," and notified her employers of such.

Symptoms and Diagnoses From the Time of Military Service

The Veteran's STRs clearly and thoroughly document symptoms medically attributed to food poisoning in September 1990 with subsequent symptoms medically attributed to a diagnosis of irritable bowel syndrome (IBS).  The Board notes that service connection is already established for IBS.

Other STRs showing notable symptomatology include: a June 1989 record showing several weeks of pain throughout both lower extremities without associated trauma or swelling; a June 1989 record showing respiratory difficulties; and an August 1989 record showing abdominal pain with vomiting.  A February 1991 medical history questionnaire shows the Veteran's complaints of multiple colds, flu-like episodes, continuous weight loss, low back pain, stomach pain, and intestinal problems in the months following the documented September 1990 episode of food poisoning.  A December 1990 service form documents that the Veteran "cannot deploy at this point.  We're doing work up for her condition which is very symptomatic."

The February 1991 medical history questionnaire shows that the Veteran reported that at that time she certified: "I'm in fair health."

The Veteran's February 1991 Medical Evaluation Board (MEB) report discusses her in-service medical history in detail, explaining that in September 1990 she developed food poisoning, was hospitalized, and subsequently continued to experience constant nausea, occasional vomiting, cramps, low back pain, and intermittent diarrhea and constipation.  The Veteran had lost 10 pounds since the symptoms began.  Physical examination at that time revealed that the Veteran was alert, oriented, and in no apparent distress; she was "slightly underweight" and "well developed."  Broad and thorough examination findings are reported and show no pertinent abnormalities or concerns.  Laboratory data from within and outside of the military medical system was also reviewed for this report, including reports from the Veteran's private gastroenterologist, Dr. Rasheed.  Extensive laboratory test results were reported concerning all pertinent organs and physiology and all were normal or negative (no abnormality) except for diagnostic imaging showing "a Mallory-Weiss tear without evidence of peptic ulcer disease and symptoms consistent with food poisoning secondary to staph on that occasion" and diagnostic imaging also revealed "rapid transit time throughout the small bowel."  The final diagnosis, medically accounting for the Veteran's symptoms, was "Irritable Bowel Syndrome."  The associated February 1991 report of medical examination shows that all systems were medically evaluated to be clinically normal with no pertinent abnormalities aside from ophthalmoscopic and also "anus and rectum" and "G-U system."  The summary of defects listed diagnoses of refractive error, an upper respiratory infection (under treatment), history of urinary tract infection, recurrent lower back and bilateral knee pain, and a questionable/possible history of degenerative joint disease of the knees.

A January 1992 addendum to the report, based upon a statement by a service gastroenterologist, describes the prior history with the addition of further symptomatic episode and evaluation in 1991.  The addendum concludes: "With the extensive work-up yielding unremarkable results, the impression is that the patient is suffering from irritable bowel syndrome.  This was discussed with the patient and she appears to understand."

The final diagnosis of the MEB was consistent with the diagnosis rendered in November 1990 by the Veteran's private gastroenterologist, Dr. Rasheed: "IBS (Irritable Bowel Syndrome)."

Following the Veteran's February 1991 Medical Evaluation Board and conclusion of active duty service in April 1991, subsequent service records document an apparently continuing pattern of symptom problems such as, in October and November 1991: "generally feels weak," "lack of strength," "unable to perform PT Tests," "depression and nightmares," "weight loss," in addition to an indication of referral for gynecological consultation with treatment from a private gynecologist.  The gastrointestinal consultation report from October 1991 shows that the physician expressed: "Agree [with] diagnosis of Irritable Bowel Syndrome."  The November 1991 consultation showed an impression of "Probable IBS" with additional tests performed to further rule out other possible causes or concerns.

Private medical records from Dr. Grandjean from 1991 also show that the Veteran was treated for symptoms medically assessed repeatedly as IBS and anxiety.

A March 1992 private hospitalization report shows that the Veteran's discharge diagnoses were "Volume contracted," "Bronchitis," and "Irritable bowel syndrome."

A September 1992 VA medical examination report documents that the Veteran complained of multiple symptoms including: "chronic fatigue ... so tired she could hardly get out of bed," "insomnia," and "vaginal infection several times over the past year."  The examiner diagnosed only irritable bowel syndrome, with an otherwise essentially unremarkable physical examination.  The report notes that the general physical examination was "not remarkable."  A September 1992 VA psychiatric examination diagnosed the Veteran with "Dysthymia with anxiety in physical symptoms."

Other Pertinent Post-Service Evidence

A May 1997 private medical testing report appears to show a positive finding of "mycoplasma fermentans" from blood leukocytes and polymerase chain reaction analysis.  The report indicates that the type of test involved was not approved by the FDA and that the findings should be considered for research purposes only.

Private medical records from Dr. Garza from various dates, with treatment beginning in "the fall of 1996" (as confirmed by Dr. Garza's April 2005 statement) show diagnoses including chronic fatigue syndrome, allergic rhinitis, chronic classic migraine, tension headaches, insomnia, and unspecified myalgias.

A September 2004 private cardiologist's report shows that the Veteran had "no evidence of valvular heart disease," but did indicate that "EKG reveals sinus tachycardia with a prolonged QT interval."  The attached EKG report shows concentric left ventricular hypertrophy and "E to A reversal suggestive of abnormal relaxation."  (The Board notes that the Veteran's October 2009 Board hearing testimony, as endorsed by Dr. Kippels at that hearing, emphasized as an essential element of her claim her contention that she currently suffers from severe and possibly deadly heart disease.)

Various reports of laboratory data, including a November 2004 report ordered by Dr. Garza, contain numerous findings appearing to relate to claimed issues, including with regard to "titer" data for various types of immunoglobulin, with varying results.

An April 2005 statement from Dr. Garza diagnoses the Veteran with chronic fatigue syndrome and fibromyalgias.

Various laboratory testing reports from April 2005 reflect findings apparently involving "titers" data, natural killer cell data, blood content data regarding levels of heavy metals, hormonal abnormalities, and other assorted clinical data.  This, and other significant laboratory data in this case, has been the subject of conflicting medical interpretations in competing medical opinions addressing key questions at issue.  (The Board is not competent to interpret this data, and must rely upon medical experts to interpret it and explain its significance.)

A November 2005 laboratory report appears to include data pertaining to antibody testing for EBV, CMV, and Chlamydia Pneumoniae.  A November 2005 report from Dr. Kippels shows diagnoses including chronic mycoplasma, CMV, EBV, and low thyroid function.  Other reports from Dr. Kippels from around this time refer to a possible coagulation problem.

An April 2006 laboratory report appears to show a positive test for Chlamydia pneumoniae antibodies.

A November 2007 VA medical examination report (including as corrected by the author in a July 2008 addendum) prepared in connection with the claims on appeal considered the Veteran's own account of her medical history and reflects a direct medical examination and physical inspection of the Veteran's claimed symptoms.  The November 2007 VA examination report was prepared without the benefit of review of the claims-file.  The November 2007 VA examiner diagnosed the following based upon her presentation at that time: (1) undifferentiated somatoform disorder; (2) essential hypertension; (3) chronic low back strain; (4) allergic rhinitis; (5) insomnia, chronic; (6) uterine fibroid; (7) status post endometrial ablation for menorrhagia; (8) dysthymia with anxiety; and (9) migraine headache.  The examiner commented that the Veteran "no longer has symptoms of irritable bowel syndrome."

The VA examiner explained that "[t]he myriad diagnoses and complaints mentioned ... can not be explained by chronic fatigue syndrome or by fibromyalgia.  Also, the medical evidence does not support these diagnoses."   The VA examiner found that at that time the Veteran did not have many of the features necessary for a diagnosis of fibromyalgia.  The VA examiner further discussed that "[t]here are no clinical findings of hypothyroidism, heart or chest disease, nor of pituitary disease."  There was "no evidence of wasting of muscle," "body weight is stable," "no signs of immune deficiency," and "no unusual infections."  The examiner concluded that "it is unlikely that any of the above mentioned conditions or diagnoses are related to Gulf War service or vaccine given in preparation to deploy to that area."

Additionally, a November 2007 VA psychological examination report is of record; this was also prepared in connection with the claims on appeal.  The claims-file was not available for review to the psychiatric examiner, and the report is informed by review of some of the Veteran's VA records and by direct examination and interview of the Veteran (including interview eliciting her account of her pertinent history).  The November 2007 VA psychiatric examiner diagnosed the Veteran with "Undifferentiated Somatoform Disorder and Mood Disorder NOS."  (The Board takes judicial notice that "somatoform disorder" is a term referring to a mental disorder characterized by symptoms that suggest physical illness or injury.)  The examiner commented that the Veteran "shows some of the signs and symptoms of Bipolar Disorder....  However, this examiner is not prepared to make a diagnosis of Bipolar at the present time since the veteran is denying that she has any sort of mental problems."  Noting that the Veteran "spends a great deal of time pursuing her strong conviction that she has a variety of physical problems ... that she has Gulf War Illness ... has infected her former husband with that illness ... that she is being sued for practicing law without a license," the examiner comments that "this individual may be experiencing delusions of grandeur, paranoid delusions, and/or somatic delusions, but does not appear to be psychotic at the present time."  The examiner explains that "[t]he above-mentioned diagnoses ... can be considered a conservative estimate of this individual[']s emotional problems.  This examiner does not believe that this individual has any sort of service connected mental illness."   Finally, the examiner comments that the physician who conducted the medical (above-discussed) November 2007 VA examination "indicates that the veteran's medical findings of the examination are not consistent with the veteran's claims of physical illness."

One other November 2007 VA examination report, focusing upon gynecological health, has also been developed in connection with this appeal.  This report shows diagnoses of: "History of vaginitis - no evidence of it today on wet prep[;] Perimenopausal ... is asymptomatic at present; S/P Endometrial ablation x 2 with good control of menstrual flow."  However, a December 2007 private gynecological report shows that the Veteran had "BV" [Bacterial Vaginosis] indicated on an otherwise normal pap smear test following consultation for complaints of vaginal bleeding and a history of vaginitis.

An October 2008 report from Dr. Kippels presents his assertions and diagnostic findings of the multifaceted nature of the Veteran's claimed pathology.  He also explained that the etiology of the Veteran's illnesses stems from multiple in-service vaccines resulting in immune and pituitary dysfunction, resulting in reactivation of other viruses and intracellular bacterial infections and a systemic fungal infection, which further resulted in production of neurotoxins.  Dr. Kippels asserted that among the Veteran's diagnoses were Chronic Fatigue Syndrome meeting the CDC criteria and Fibromyalgia with over 11 of 18 specific tender points as defined by the criteria of the American College of Rheumatology (this testimony was reiterated by Dr. Kippels at the October 2009 Board hearing).

A March 2010 VA examination report associated with the Veteran's claim for special monthly compensation presents medical impressions of (1) somatoform disorder, (2) hypertension, and (3) irritable bowel syndrome.  The examining physician reviewed the claims-file and commented upon the "claim that her medical issues are caused by vaccinations received in the military service," by indicating that "there is no evidence that this is the case, and this is considered unlikely."

August 2011 Independent Immunology Expert's Medical Opinion

In August 2011, after the Veteran declined to attend scheduled VA examinations in connection with the Board's December 2009 remand, the Board obtained an IME medical opinion from an expert in immunology.  The IME's analysis was informed by review of the contents of the claims-file.  The IME concludes that "based on the evidence I have reviewed and research that I have undertaken ... [the Veteran] does not have any evidence of an immune deficiency, chronic viral infections, endocrine dysfunction, immune deficiency syndrome or adverse effect of hepatitis or other vaccines."  Additionally, the IME concludes that "[t]here are no specific disease syndromes identified by numerous batteries of tests that have been performed for the purpose of identifying any defect in immune function or immune deficiency syndromes or adverse vaccine effects such as those claimed by [the Veteran]."

The 2011 IME explains that "[t]here are numerous disability/disease states that are claimed by [the Veteran] which are not substantiated in the medical records.  These include a lack of any objective evidence of muscle wasting disease or true destructive joint disease."  Furthermore, "[t]here is no evidence of any hormonal deficiency to growth hormone, thyroid, DHEA, testosterone or pregnenolone."  Also, "[t]here is no substantial evidence of any natural killer cell functional defect in [the Veteran]."  The IME explains that "[s]uch deficiencies are extremely rare and are associated with disease in early childhood."  The IME notes that "[t]he test report indicates that the sample was received under suboptimal conditions '2 days after blood drawing,' which is the reason that there appeared to be lower function."  Moreover, "[e]ven the reported 'flagged' value of 19 units is suspect with regard to any clinical implications....  Her value of 19 units with a normal value of 20 units is also [] hardly worth mentioning, especially in light of the fact that the sample was not properly processed."

The IME explains that "[t]here is no evidence that RNAse-L activity has any clinical significance as claimed by [the Veteran].  This laboratory test ... has no use in the diagnosis or treatment of patients."  Furthermore, the IME explains that "the methods of the laboratory that performed this test, Immunosciences Laboratories is subject to a great deal of scrutiny."

On the matter of laboratory data involved in the evidence presented by the Veteran and her private physician, the IME explains that "[t]he laboratory that has provided some of the data that Dr. Kippels relied on did not meet standards of the scientific community with regard to methods and reporting of data."  The explanation continues, "Immunosciences Laboratory (ISL) has been cited by the California Department of Health Services (CDHS) due to major irregularities in its scientific validation of tests."  Indeed, the discussion cites that "CDHS recommended that sanctions be imposed on ISL due to its failure to comply with California Laboratory Improvement Amendment (CLIA) Requirements," and that "[t]he ISL CLIA certification was revoked due to noncompliance secondary to highly questionable and unverifiable laboratory practices."

With regard to the "claim of Epstein Barr Virus (EBV) and Cytomegalovirus (CMV) infection in [the Veteran]," the IME explains that "[t]he evidence supports only that there was an old infection, the timing of which cannot be determined by routine clinical laboratory testing."  The expert further explains that "the immunological response shown by the laboratory tests suggest a perfectly normal immune response to two very common viruses which most individuals are exposed to early in life."  Notably, the expert states: "Also, the CMV is not a contaminant of vaccines as Dr. Kippels alluded to in his testimony."

The IME directly addresses the Veteran's critical contentions regarding "a major role of hepatitis B virus vaccination and other vaccines in general as cause of her problems."  The IME explains that "[t]he allegation is that the vaccine(s) had contamination with SV40, a monkey virus derived from the cells in which some vaccines are produced."  However, the IME explains that "[h]epatitis vaccine is NOT produced in this type of system, and cannot be contaminated with SV40 on that basis."  Furthermore, the IME discusses that "[c]ontamination with SV40 has been reported only in polio vaccines administered in the late 50's and early 60's."  The IME explains that "[i]t is possible that [the Veteran] could have been inoculated with such a vaccine, but this would have been during her infancy."  Moreover, the IME cites that "patients who were inoculated with the SV40-containing vaccines have been monitored since the discovery of the contamination, and no untoward effects have been documented or verified."

The IME also explains that hepatitis B vaccines have been subject to study by the Centers for Disease Control, the Institute of Medicine, as well as other scientific groups for evidence of associated disease states that may be attributed to the vaccine: "Extensive epidemiological evidence has been received and the recommendations favor rejection of a causal link between hepatitis vaccine and specific disease states and syndromes."  The IME comments that "no evidence of a causal link to any specific disease states has been proven" and the vaccine is "still a recommended vaccine for all children in the United States, and it is felt to be effective in safely decreasing the risk that hepatitis infection causes."

The IME addresses the Veteran's contention that she has "Chronic Fatigue Immune Deficiency Syndrome," and acknowledges the corresponding diagnosis made by Dr. Kippels.  The IME opines that "[t]here is no evidence that there is any immune deficient state that [the Veteran] is suffering from."  He explains: "In fact the very tests that were ordered to survey for a variety of infections such as EBV and CMV prove that she is able to mount a normal immune response by producing antibodies that are protective."

The IME also provides comments pertinent to assessing the probative value and reliability of the medical assertions presented by the Veteran's private physician.  The IME opines that Dr. Kippels' "practice is open to question," citing that "[h]e claims to be certified in aging and restorative medicine by a board that is not recognized by the American Board of Medical Specialties."  Furthermore, the IME cites that "[h]e has been sanctioned by the Texas Medical Board in November 2007.  The Board took disciplinary action against Dr. Kippels based on his 'failure to practice medicine in an acceptable professional manner consistent with public health and welfare.'"

Dr. Kippels' October 2011 Response to the Independent Expert's Medical Opinion

An October 2011 letter from Dr. Kippels further explains the Veteran's current contentions and the medical theories upon which they are based.  The October 2011 correspondence essentially presents four points of contention: (1) that certain of the Veteran's immunoglobulin test results should be understood as medically indicating the presence of active significant viral infections causing multi-symptom multi-systemic illness despite other medical indications failing to detect such infections; (2) that certain disputed laboratory test results should be interpreted as showing that the Veteran suffers from hormone deficiencies; (3) that medical research shows that military vaccinations from the Gulf War, rather than environmental exposures, are responsible for causing the illnesses associated with "Gulf War Syndrome"-type multi-symptom pathologies; and (4) that despite the finding of the IME (and other doctors) of an absence of immunological dysfunction, the Veteran nevertheless meets the Centers for Disease Control (CDC) criteria for a diagnosis of Chronic Fatigue Syndrome.  The October 2011 letter concludes, drawing from the key assertions, that certain specific symptoms presented by the Veteran are part of a pathological picture objectively demonstrated by immunoglobulin data and other testing, and that such shown pathology has been caused by the Veteran's in-service vaccination injections.

Dr. Kippels testifies that certain types of viruses "hide in a dormant state inside the very cells of the immune system that are responsible for clearing the body of infections."  Dr. Kippels testifies that although assessment of viral infection is typically accomplished through testing of blood serum, certain such "stealth" virus infections feature virus transmission "directly through the cell walls and rarely are present in the serum."  Such viruses, according to Dr. Kippels' October 2011 statement "also migrate to the central nervous system (the brain and spinal cord) as well as other organs such as the heart and away from the blood."  Dr. Kippels asserts that medical tests typically used in detecting primary infections are "usually not sensitive enough to detect chronic or reactivated infections."  Lacking other practical means to detect such infection, Dr. Kippels asserts, "physicians must rely on the immunoglobulin tests."  This medical statement specifically cites multiple research reports in these regards and further explains that cited research shows that such a manner of "stealth" infection has been specifically linked to symptoms "included in the CDC criterion for CFS [Chronic Fatigue Syndrome]."  Dr. Kippels further cites additional specific medical literature referencing "studies showing the viruses that are often referred to as 'an old infection' are the causative agent in disease of many organs and even responsible for death."

Dr. Kippels then turns to asserting that the Veteran "has evidence of hormonal deficiency to Human Growth Hormone, Thyroid, DHEA, Testosterone and Pregnenolone, if one reads the laboratory reports as they are intended."  He essentially argues that failing to read the Veteran's laboratory reports as showing such hormone deficiencies reflects "a common misconception" regarding the nature of the data presented; he asserts that "Reference Ranges" should not be considered to be "normal."  Dr. Kippels states that "I will not waste time again showing the individual value for [the Veteran], the corresponding Reference Ranges and that [the Veteran] is deficient.  RR does not equal normal and suboptimal levels deserve to be treated."

Next, Dr. Kippels turns to "address Gulf War Illness" and cites "a body of evidence in the literature concerning the relationship between the vaccines the veterans received and the development of what has come to be called Gulf War Illness."  After citations of studies described to show that vaccinations are responsible for pertinent pathological phenomena, Dr. Kippels asserts: "Based on my review of her military records, [the Veteran], in preparation for deployment to the Persian Gulf War, received many vaccines all at one time and at doses calculated for an adult males' weight, a dose much higher than she required."  Further, "these vaccinations immediately over-whelmed her immune system and allowed the reactivation of viruses that now cause her illness."  Dr. Kippels asserts that regardless of the dispute over whether the Veteran has any objectively shown immune deficiency, there are eight CDC criteria for "Chronic Fatigue Syndrome" and he asserts that the Veteran medically qualifies for the diagnosis by meeting the threshold of manifesting at least four of the enumerated criteria symptoms.

Dr. Kippels later endorsed comments submitted in the Veteran's November 2011 written presentation.  In this presentation, the Veteran further disputed the IME's opinion and asserted that her case was being hindered by the unfamiliarity of many medical professionals lacking understanding of the newest testing and treatment protocols for CFS/CFIDS and Gulf War Illness pathologies; she alleged that these doctors, such as the IME, do not know how to read the pertinent test results correctly.  The Veteran further reports that she received no vaccines at all when she was a child and that the IME was incorrect with regard to his assessment of the absence of any known untoward effects of SV-40 and that he was incorrect with regard to his assessment of the risk of contamination of modern vaccines.  The Veteran cites and quotes extensively from medical treatise material regarding SV-40, discusses the transmission of the virus, discusses polio vaccines, and asserts that SV-40 has been recently discovered to be involved in cases of illness and cancer, but also expresses that she is not claiming SV-40 to be a service connected disability in her case.  She also presents a series of additional assertions, including disputing the immunology IME's discussion of medical facts about CMV, and cites a "courtroom expert witness" stating that "CMV is a polio vaccine-derived infection."  Dr. Kippels endorses the Veteran's comments in his May 2012 statement.

As discussed above, the IME asserted an opinion that Dr. Kippels' expert certification, practice, and some of his laboratory testing were "open to question."  (Relatedly, multiple other medical opinions express disagreement with Dr. Kippels' explanation of the laboratory results and an October 2013 VA medical opinion also states "In some cases, it is clear that abnormal lab values are the consequence of his [Dr. Kippels'] treatment of the Veteran.")  Dr. Kippels' October 2011 reply does not disclaim the information cited by the IME concerning having been sanctioned by the Texas Medical Board in November 2007; he does assert that the Texas Medical Board was restructured following a 2009 lawsuit by the American Association of Physicians and Surgeons "for malfeasance and excessive disciplinary action against Texas physicians."  Dr. Kippels does not deny the IME's assertion regarding his certification as an expert "by a board that is not recognized by the American Board of Medical Specialties."  Dr. Kippels also does not deny the IME's reference to improper handling of a pertinent laboratory sample or that the laboratory work involves a laboratory that has had its certification revoked by authorities due to major irregularities in scientific validation of tests.

In May 2012 correspondence, Dr. Kippels asserts that the immunology IME was not qualified to address the medically complex issue presented in this case and  suggests that the IME's opinion was dishonest because the author of the IME is a proponent of vaccinations.  Dr. Kippels alleges that the expert (who is a medical school professor of immunology) is "neither qualified nor sufficiently educated to address treatment for vaccine poisoning or vaccine toxicity such as [the Veteran] suffers."  Dr. Kippels asserts that the professor "is a vaccine proponent, mis-guiding and luring medical students into 'the greater good' campaign for mandatory, mass vaccination."  Dr. Kippels derides the immunology expert's analysis (including pejoratively referring to his "habitual Achilles heal [sic]," "his unprofessional habit," asserting that the expert "neglected to read past the first 2 pages of any other document," and that he "should strongly consider polishing up his Continuing Medical Education by learning diagnostic codes in order to interpret labs"), insisting that the Veteran's laboratory results and medical history support all of her claims when read and interpreted competently.  Dr. Kippels states that "a licensed, practicing physician can only reach such a conclusion [disagreeing with Dr. Kippels' diagnostic findings] by not reading her full set of blood lab reports; original post-vaccine pathology report ....; list of prescription medications [and other treatments]."

Dr. Kippels does not dispute that his own certification as an expert is not recognized by the American Board of Medical Specialties, but instead states that the IME is being "arrogant" in calling the validity of Dr. Kippels' expertise into question.  Dr. Kippels argues that there was a time when immunology was also not a recognized specialty, and Dr. Kippels suggests that practitioners in his specialty are "pioneers of a new field of medicine" and will eventually gain mainstream medical acceptance.  Dr. Kippels also admits that he was sanctioned by the Texas Medical Board, but argues that the matter was not serious as he reached a settlement agreement in which he was essentially merely fined with no interruption of his license to practice medicine.

Dr. Kippels' statement reiterates his agreement with all of the Veteran's pertinent contentions regarding vaccine-induced illness diagnoses and his previously presented array of diagnostic findings and etiological assignment.  He asserts that "[a]ll parties agree that [the Veteran's] military records are deficient, plagued with over-simplified symptoms and diseases."  He objects to alleged "lies in numerous Army- and VA manufactured diseases and claims," and expresses that the Veteran's service treatment records are "fraught with mistakes."

2013 VA Examination Reports

The June 2013 VA examination report presents the examining physician's opinion and explanation as to why the Veteran is not properly medically diagnosed with Chronic Fatigue Syndrome.  The June 2013 VA examination report is informed by in-person examination of the Veteran and review of the contents of the claims-file.

The examiner concludes: "Since CFS is a diagnosis of exclusion, and this veteran has an alternative diagnosis to explain her symptoms (i.e. somatoform disorder), the diagnosis of Chronic Fatigue Syndrome/CFIDS is not plausible or tenable."  The examiner explains that "[b]asically, this veteran  does not meet the criteria necessary to establish a diagnosis of Chronic Fatigue Syndrome."  This medical conclusion includes a detailed discussion of rationale and medical basis:  

[t]he diagnosis of Chronic Fatigue Disorder (CFS) is one of exclusion....  Well under 10 percent of patients with chronic fatigue have CFS....  Medical or  psychiatric diagnoses can explain fatigue in approximately two-thirds of patients with complains of chronic fatigue....  Harrison's Textbook of Medicine, 17th edition, also  emphasizes the need to exclude other medical conditions before considering the diagnosis of CFS.  Harrison's states "No laboratory test can diagnose this condition, or measure its  severity.  In most cases elaborate, expensive workups are not helpful....  [CFS] has no pathognomonic features and remains a constellation of symptoms and a diagnosis of exclusion."

The June 2013 VA examiner further points out: "Dr. Kippels'  presentation of Oct 2011 is noted.  However, he did not address the issues that CFS is a diagnosis of exclusion, and that this veteran has an alternative diagnosis to explain her  symptoms."

With regard to fibromyalgia, the June 2013 VA examiner also concluded that based upon "history, physical exam, chart review, and medical literature review, this veteran does not meet the  diagnostic criteria sufficient to establish a diagnosis of fibromyalgia."  The VA examiner explained: "The history and physical exam are not consistent with fibromyalgia.  There is  no tenderness on palpation of at least 11 of the 18 'tender points' important for the diagnosis of fibromyalgia."  On this basis, the VA examiner acknowledges "Dr. Kippels' Oct 2011 presentation" and reaches the conclusion that the Veteran does not meet the diagnostic criteria for fibromyalgia.

Additionally, with regard to cytomegalovirus or Epstein-Barr virus, the June 2013 VA examiner also concluded that "Despite Dr. Kippels' assertion, it is the opinion of this examiner that it is unlikely that this veteran has a valid medical diagnosis of cytomegalovirus or Epstein-Barr virus."  In this regard, the examiner explains that "[t]he positive titers noted in her file indicate past exposure, but do not mean that she has an active ongoing infection."  Moreover, the examiner found that the Veteran's "history and physical exam are not consistent with an active ongoing infection."

With regard to cardiovascular disease, the June 2013 VA examiner concluded: "Despite Dr. Kippels' assertion, it is the opinion of this examiner that it is unlikely that this veteran has a valid medical diagnosis of any chronic cardiovascular disease."  The examiner explains that "[a] review of the records, as well as the history and physical exam fail to support any chronic cardiovascular disease, including infection, hypercoagulable state, prolonged QT, soluble fibrin monomer.  Her cardiovascular evaluations have been negative."

The June 2013 VA examiner notes that the Veteran does report "history of chronic daily headaches."  Accepting that the Veteran experiences headaches, the VA examiner opines that "it is less likely than not that this veteran's headaches are etiologically related to military service."  The rationale for this conclusion cites that "SMR's [service medical records] are negative for chronic headaches," and that "[t]here is no credible peer reviewed medical reference that supports the contention that chronic daily headaches are related to vaccinations."

The June 2013 VA examiner also finds that "it is unlikely that this veteran has a valid medical diagnosis of any thyroid or respiratory disease."  The rationale for this conclusion cites the examiner's finding that "[t]here is no valid medical evidence that she has any chronic thyroid or respiratory conditions."

The June 2013 VA examiner also finds:

A review of the records, as well as the history and physical exam fail to support the contention that this veteran has a physical disability manifested by: menstrual disorders / vaginitis, pituitary dysfunction, deficiencies or imbalances of various hormones, low natural killer cell function, elevated RNA-S-L, hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and/or abnormal weight loss.

The VA examiner explains that "[d]espite Dr. Kippels' assertions, it is the opinion of this examiner that the most likely etiology of this veteran's complex myriad symptomatology is her previously noted somatoform disorder."  The VA examiner further cites the November 2007 VA psychiatric examination report in support of the finding of a diagnosis of somatoform disorder.

Finally, the June 2013 VA examiner finds that "[i]t is unlikely that her somatoform disorder is etiologically related to her military service," and explains that "[t]here is no credible peer reviewed medical reference that supports the contention that somatoform disorder is related to vaccinations."

In October 2013, a VA medical opinion was obtained for the purpose of developing a competent medical discussion of pertinent matters that were not fully discussed in the June 2013 VA examination report.  The October 2013 VA medical opinion, from Dr. John W. Murray, is informed by review of the claims-file after the Veteran expressed unwillingness to report for further in-person examinations.

One section of the October 2013 VA medical opinion was prepared for the purpose of addressing the etiology of the Veteran's claimed fibromyalgia with consideration of (1) Dr. Kippels' contention that emerging medical research may link Gulf War vaccinations to Gulf War Illness pathologies such as fibromyalgia and (2) potentially pertinent symptoms such as fatigue/weakness during or closely proximate to the Veteran's active duty military service.  Following a highly detailed discussion of the evidence, the VA examiner concludes: "It is my opinion that the Veteran's claimed condition of fibromyalgia was less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by the claimed in-service injury, event, or illness."  The VA examiner cites that the Veteran did not deploy to the Gulf War Operations Area, and that "[t]he Veteran did not complain of fibromyalgia while on active military service, and was not diagnosed with fibromyalgia while on active military service or within one year of leaving active military service."  The VA examiner explains that "[h]er complaints of knee pain following knee injuries and lower back pain preceding diarrhea while in active military service are not a basis for the diagnosis of fibromyalgia."  The VA examiner's discussion of the service treatment records included the examiner directing attention to the fact that the Veteran's February 1991 endorsement of a medical history including various symptoms was accompanied by explanations of those symptoms attributing them to various events and diagnoses not including fibromyalgia; the VA examiner also notes that the February 1991 medical history was accompanied by "[e]xtensive evaluation and MEB" which was "unremarkable" aside from a diagnosis of irritable bowel syndrome.

Furthermore, the examiner "reviewed Dr. Kippels' written statements carefully, in particular his conclusion that Gulf War vaccinations received by the Veteran caused her to develop Gulf War Illness pathologies, to include fibromyalgia."  The VA examiner specifically indicated consideration of the May 2012 statement from Dr. Kippels.  The VA examiner explains that "[t]he scientifically based medical literature has not yet confirmed the causal relationship between vaccination and fibromyalgia as noted in the attached reference article."  The examiner cites an article that states: "There is no clear-cut evidence of FM or [chronic widespread pain] due to infections or vaccinations, no correlations with persistent infection, and no proven relationship between infection, antimicrobial therapies and pain improvement."  The VA examiner acknowledges that the article also states: "Some unconfirmed evidence and case reports suggest that vaccinations may trigger FM or chronic pain."  The VA examiner also cites another reference article that addresses this question featuring a statement that: "There is some evidence for the possible role of vaccinations in triggering the development of FMS and related syndromes, however this association remains to be established."

The same VA examiner further addresses the fibromyalgia issue in a later section of the complex overall report.  The VA examiner reiterated elements of his above-discussed opinion while adding some additional discussion of the Veteran's in-service and proximately post-service documented medical history.  The VA examiner found:

[n]o evidence of evaluation for complaints related to fibromyalgia within a year of leaving active military service - it is noted that Private physician, Dr. Richard L. Grandjean, who was caring for the Veteran around the time of her discharge from the military, had begun treatment with Buspar and commented 'still fatigue' on Buspar and that she had diffuse mild tenderness with a drawing indicating especially slightly below umbilicus in right lower abdomen.  This is not suggestive of the onset of fibromyalgia.

A large section of the October 2013 VA medical opinion presents a number of additional medical conclusions concerning the array of issues presented by this case; these opinions are also accompanied by thorough citation of the evidence of record.

Addressing chronic fatigue syndrome or chronic fatigue immune dysfunction syndrome, the VA examiner expresses "agreeance" with the June 2013 VA examination report's conclusion on this matter because it "provides a reasonable rebuttal to Dr. Kippels diagnoses in the Veteran...."  The examiner also notes and acknowledges the prior the April 2005 Chronic Fatigue Syndrome diagnosis of Dr. Garza as well as Dr. Kippels' "theory of why he believes the Veteran has Gulf War Syndrome in the form of Chronic Fatigue Syndrome combined with Immuno-Dysfunction Syndrome due to exposure to other Veterans returning from service in the Gulf War theater of operations, and receiving 'cocktail' vaccines."

Furthermore, the October 2013 VA examiner opines that any claimed chronic fatigue syndrome or chronic fatigue immune dysfunction "was less likely than not incurred in or caused by or aggravated by" the Veteran's military service.  The rationale for this opinion is discussed, citing that service treatment records show that the Veteran was extensively worked up  for her gastrointestinal symptoms that persisted following a hospital admission for severe gastroenteritis that was likely due to food poisoning; the VA examiner cites that the Veteran was diagnosed with irritable bowel syndrome "based upon a totally negative work-up."  The VA examiner notes that the Veteran received medical consultation for various other reported symptoms but with "[n]o complaints or medical evaluations for symptoms of chronic fatigue syndrome."  The VA examiner explains that "[e]ven in her diffusely positive medical history for her MEB dated 2/11/1991, there is no complaint of chronic fatigue in the Veteran's provided explanation...."  The VA examiner expressly reviews the Veteran's provided explanation in detail.  The VA examiner finds "[n]o complaints of chronic fatigue" during service and "[n]o evidence of evaluation for any complaints related to chronic fatigue within a year of leaving military service."

Addressing cytomegalovirus or Epstein-Barr virus, the VA examiner opines that "[i]t would be mere speculation to provide an opinion as to whether the Veteran has a valid medical diagnosis of either type of infection because VA has no laboratory results on the Veteran and the Veteran declines to report for new VA examinations.  The VA examiner discusses the available private laboratory results of record and essentially explains that they may be considered positive for cytomegalovirus and Epstein-Barr virus, but that such results do not "differentiate between active and past infection."  The examiner acknowledged Dr. Kippels' findings and Dr. Garza's findings regarding these diagnoses.

Regardless of the questions concerning a current chronic diagnosis, the VA examiner concludes that any current claimed cytomegalovirus or Epstein-Barr virus "was less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by" the Veteran's military service.  The rationale for this opinion is that: "There was no testing of the Veteran for cytomegalovirus or Epstein-Barr virus while on active military service.  No complaints by the Veteran to provide a basis to order testing for cytomegalovirus or Epstein-Barr virus."  Furthermore, the VA examiner cites that there is "[n]o evidence of blood testing for CMV or EBV within a year of leaving active military service."

Addressing claimed cardiovascular disease, the VA examiner opines that "[i]t would be mere speculation to provide an opinion as to whether the Veteran has a valid medical diagnosis of any chronic cardiovascular disease."  The VA examiner discusses the documented pertinent medical history, notes that a past "EKG revealed sinus tachycardia with prolonged QT interval," notes that a follow-up echocardiogram "showed 'no evidence of vascular heart disease,'" and that subsequent EKG and echocardiogram performed in December 2008 yielded normal findings including "a normal QT interval" "sinus rhythm."  The VA examiner commented that "[t]here is no evidence upon review of the claims file to provide basis for a current diagnosis of chronic cardiovascular disease, other than the Veteran[']s symptoms."

Regardless of the questions concerning a current chronic diagnosis, the VA examiner concludes that any current claimed chronic cardiovascular disease "was less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by" the Veteran's military service.  The rationale for this opinion is that: "There are no STRs indicating evaluation or complaint by the Veteran related to her heart.  No evidence of evaluation for complaints related to the Veteran's heart within a year of leaving active military service."

Addressing claimed hypothyroidism, respiratory disease, mycoplasma, and chronic headache pathology, the VA examiner opines that "[i]t would be mere speculation to provide an opinion as to whether the Veteran has a valid medical diagnosis of hypothyroidism, respiratory disease (including Chlamydia pneumonia), mycoplasma, or any chronic headache pathology."  The VA examiner refers to the Veteran's private medical providers and states: "I, as an independent medical examiner, may not agree with every diagnosis or treatment option, but without an opportunity to examine the Veteran and obtain this history and current lab tests and special studies, the diagnoses have to be considered valid."

Regardless of the questions concerning a current chronic diagnosis, the VA examiner concludes that any current claimed chronic hypothyroidism, respiratory disease, mycoplasma, and headache pathology "was less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by" the Veteran's military service.  The rationale for this opinion is that: "There are not STRs indicating evaluation or complaint by the Veteran related to any of these conditions.  No evidence of evaluation for complaints related to any of these conditions within a year of leaving active military service."

Addressing claimed disability or disabilities manifested by: menstrual disorders/vaginitis, pituitary dysfunction, deficiencies or imbalances or various hormones, low natural killer cell function, elevated RNA-S-L, hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and/or abnormal weight loss, the VA examiner opines that "[i]t would be mere speculation to provide an opinion as to whether the Veteran has a valid medical diagnosis of [any of the disabilities listed]."  The VA examiner discusses that the Veteran has been diagnosed by VA with "unspecified disorders of menstruation and other abnormal bleeding from female," based in part upon a history of her treatment by Dr. Kippels.  The VA examiner discusses that VA has not diagnosed the Veteran with any of the other disabilities listed in this section, and cites the Veteran's private providers as the source of these diagnoses.

The VA examiner opines: "In some cases, it is clear that abnormal lab values are the consequence of his [Dr. Kippels'] treatment of the Veteran."  The VA examiner discusses a number of specific laboratory findings from February 2008, and particularly explains that "DHEA sulfate was elevated at 301 (this is consistent with her treatment by Dr. Kippels with Testosterone troches and DHEA capsules)."  The VA examiner also explains that "Dr. Kippels also has the Veteran taking cortisol, a form of hydrocortisone, which can cause a number of side effects when taken for a prolonged period (thin skin, bru[i]sing, high or increased blood pressure, susceptibility to infections (including fungal), build-up of at [sic] around the face, osteoporosis, fluid retention, and diabetes."  Further, the VA examiner explains that "Dr. Kippels' diagnosis of pituitary dysfunction in the Veteran is based upon a low free cortisol level and ACTH - this testing and diagnosis requires adherence to proper methodology, there is no indication in his discussion that he obtained these values on more than one occasion or at the proper time."  Moreover, the VA examiner states that "[t]he Veteran's CBC with differential from 9/30/2008 is unremarkable, making his discussion of immune dysfunction with 'low killer cell function['] of doubtful significance given a normal white cell count, including both granulocytes and lymphocyte count."

Having noted all of this, the VA examiner points to the fact that the Veteran's private medical providers "have examined her and obtained history from her, evaluated lab tests and special studies for her, as well as asking for consultation from other specialists," and defers, stating: "I, as an independent medical examiner, may not agree with every diagnosis or treatment option, but without an opportunity to examine the Veteran and obtain a history and current lab tests and special studies, the diagnoses have to be considered valid."

Regardless of the questions concerning a current chronic diagnosis, the VA examiner concludes that any current claimed chronic disability or disabilities manifested by: menstrual disorders/vaginitis, pituitary dysfunction, deficiencies or imbalances or various hormones, low natural killer cell function, elevated RNA-S-L, hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and/or abnormal weight loss "was less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by" the Veteran's military service.  The rationale for this opinion is that: "There are not STRs indicating evaluation or complaint by the Veteran related to [the listed conditions]."  The VA examiner notes that "the Veteran's weight was 102 pounds when she entered active military service and 101 pounds when her MEB physical was performed."  The VA examiner cites that there was "[n]o evidence of evaluation for complaints related to [the listed conditions] within a year of leaving active military service."

Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Muscle pain and gastrointestinal signs or symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b)(4) and (10).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(e).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing,  the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not make its own independent medical determinations; the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the rationale for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file, including in Virtual VA and the Veterans Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's contentions can be grouped into two theories: (1) that her claimed disabilities are due to undiagnosed illnesses / Gulf War Illness; and (2) that her claimed disabilities, even if not due to undiagnosed illnesses / Gulf War Illness, are the direct result of service.

An Initial Note Regarding the Conflicting Medical Evidence, Greater Medical Controversy, and the Veteran's Contentions

This appeal features an extensive and complex set of diagnostic findings and medical opinions from Dr. Kippels, and the Board has gone to lengths to fully consider this material and assess its probative weight.  A collection of contrary medical opinions indicates that Dr. Kippels' findings and theories are not well rooted in accepted medical standards and principles.  Dr. Kippels himself has acknowledged that his own expertise in this area pertains to a specialty which is not currently recognized by the American Board of Medical Specialties, and he likens his pertinent field of expertise as "pioneers of a new field of medicine" (in the March 2012 statement).  Dr. Kippels and the Veteran have repeatedly accused VA, and the Board specifically (with reference to the Board's prior remands of this appeal), of misapplying and misanalyzing medical principles in this case.  However, the Board may not engage in its own medical analysis and is not competent to do so; the Board must rely upon the medical opinions of experts in resolving the medical questions presented in this case.  As there is conflicting medical evidence in this case, the Board must determine which medical evidence is more probative with regard to the pertinent medical questions.

The Veteran and Dr. Kippels have presented discussion suggesting that the medical opinions they present are a part of a recently emerging and new frontier of understanding in medicine; they suggest that disagreement with their views by much of the medical establishment reflects outdated thinking and lack of updated education and training; they repeatedly suggest that this case connects to a larger controversy regarding the extent to which the leaders of the medical community may accept or reject the legitimacy of controversial theories implicating the safety of vaccinations currently widely recommended and administered by the institutions of the medical profession.

The Board is not competent to resolve, or even substantively address, any broad medical controversy.  The Board's task in this case is to determine the facts that are best supported by the evidence rooted in established medical principles as presented by experts of record addressing this Veteran's case.  The Board is not tasked with scrutinizing the knowledge of the medical establishment or determining whether to endorse new or emerging medical theories, practices, or standards.  This Board decision will only determine what findings of fact are supported by the evidence rooted in currently well-established standards, principles, and knowledge accepted as valid by the recognized institutions of the medical community; the Board must decline any invitation to engage in a determination of what findings and theories ought to be recognized by the medical community or may one day eventually be validated by the recognized institutions of the medical community.

Although the Board does not discount the possibility that Dr. Kippels' work may be ahead of its time and pioneering, it is evident that his medical opinions are rooted in theories that are not currently widely accepted or established in the medical community at this time.  This is acknowledged by his own characterization of his specialty as pioneering work in a new area of medicine, not yet recognized by the American Board of Medical Specialties.  The Board is not at liberty to resolve the medical questions in this case by attempting to move ahead of the current established knowledge and practices of recognized experts and institutions of the medical community.  In this light, the Board finds that the medical opinions establishing and explaining answers to the pertinent questions with reference to the current established norms and standards of medicine have more probative value than the medical opinions of Dr. Kippels relying upon theories and expert certification that are not currently accepted as valid by the recognized experts and institutions of the medical community.

Undiagnosed Illness / Gulf War Illness under 38 U.S.C.A. § 1117

The Board first considers whether service connection is warranted under the undiagnosed illness provisions of 38 U.S.C.A. § 1117 (West 2002).  The Veteran has claimed that service connection should be granted for the disabilities on appeal pursuant to 38 C.F.R. § 3.317 for compensation for certain disabilities due to undiagnosed illnesses suffered by veterans who served in the Southwest Asia theater of operations.

The Veteran has repeatedly referred to "Public Law 107-103" as the basis for her claim.  On December 27, 2001, the President signed into law H.R. 1291, the Veterans Education and Benefits Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976, which contains, among other things, new provisions relating to Persian Gulf veterans.  The implementing regulation, 38 C.F.R. § 3.317, was amended to include presumptive service connection for medically unexplained chronic multi symptom illnesses.

Nevertheless, the Veteran's service personnel records as well as a July 2007 response from the National Personnel Records Center (NPRC) clearly show that the Veteran did not serve at any time in the Southwest Asia theater of operations.  The Veteran does not contend that she served in the Persian Gulf /Southwest Asia theater of operations (she alleges that her Gulf War Illness was caused by in-service vaccinations).  As the Veteran did not have the requisite Persian Gulf service, service connection may not be granted under 38 U.S.C.A. § 1117.  Accordingly, the regulations provided under 38 C.F.R. § 3.317 are not applicable to the instant claim.  See 38 C.F.R. § 3.317(a)(1)(i), (a)(7)(i).

The Board now turns to consideration of whether any of the claimed disabilities is a diagnosed chronic disability that was manifested during active duty service or is otherwise related to such service.

Chronic Fatigue Disorder and Chronic Fatigue Immune Deficiency Disorder

After a June 2013 VA medical examination, conducted to address the medical issues on appeal, the examining medical doctor opined that the Veteran does not have a medically valid diagnosis of Chronic Fatigue Syndrome (CFS), nor Chronic Fatigue Immune Dysfunction Syndrome (CFIDS).  The June 2013 VA examiner directly examined the Veteran and reviewed the claims-file in detail.  

The June 2013 VA examiner cited multiple medical reference materials and explained that a Chronic Fatigue diagnosis "is one of exclusion" and that medical literature "emphasizes the need to exclude other medical conditions before considering the diagnosis of CFS."  The VA examiner reasons: "Because CFS is a diagnosis of exclusion, and this veteran has an alternative diagnosis to explain her symptoms (i.e. somatoform disorder), the diagnosis of Chronic Fatigue Syndrome / CFIDS is not plausible or tenable."  The VA examiner explains: "Basically, this veteran does not meet the criteria necessary to establish a diagnosis of Chronic Fatigue Syndrome."  The June 2013 VA examiner acknowledges the medical opinion of Dr. Kippels, and comments that "he did not address the issue that CFS is a diagnosis of exclusion, and that this veteran has an alternative diagnosis to explain her symptoms."  In this regard, the June 2013 VA examiner establishes that even accepting the Veteran's shown and reported symptom complaints, the correct medical criteria for a diagnosis of CFS/CFIDS are not met.

The Board finds that the June 2013 VA examination report is probative competent medical evidence, informed by review of the claims-file and direct medical examination of the Veteran.  This probative evidence indicates that the Veteran is not properly medically diagnosed with CFS/CFIDS; this probative evidence indicates that the Veteran's psychiatrically diagnosed somatoform disorder accounts for the Veteran's symptoms such that the claimed diagnoses of CFS or CFIDS are medically inappropriate.

The Board finds that the June 2013 VA examination report presents sufficient explanation and citation of authority to demonstrate that Chronic Fatigue Syndrome is not properly diagnosed in the Veteran's case because the Veteran has been diagnosed with somatoform disorder accounting for the pertinent symptoms.  The June 2013 VA examiner further points out: "Dr. Kippels'  presentation of Oct 2011 is noted.  However, he did not address the issues that CFS is a diagnosis of exclusion, and that this veteran has an alternative diagnosis to explain her  symptoms."  The Board finds that the June 2013 VA examination report is competent medical evidence presenting a persuasive basis and citation of authority for accepting its conclusion and rejecting the diagnosis of Chronic Fatigue Syndrome presented in conflicting evidence.  Once again, the Board notes that the Veteran has been diagnosed with somatoform disorder, including in the November 2007 VA examination report featuring the conclusions of an examining psychologist; this diagnosis has not been disputed or contradicted by any mental health professional addressing this matter.

The Board finds that the probative competent June 2013 VA examination report is persuasive in this matter.  The Board notes that an October 2013 VA examination report, authored by a different VA medical doctor informed by review of the claims-file, expresses agreement with the analysis of the June 2013 VA examiner.  The October 2013 VA examiner expressed, in discussion of several other questions, that medical diagnoses rendered by a patient's treating physicians should generally be presumed valid in the absence of the opportunity to examine the patient; but the October 2013 VA examiner expressed agreement with the June 2013 VA examiner's analysis that the claimed diagnoses of CFS/CFIDS were not medically appropriate or established in this case.

Additionally, the Board observes notes that the November 2007 VA medical examiner explained that "[t]he myriad diagnoses and complaints mentioned ... can not be explained by chronic fatigue syndrome or by fibromyalgia.  Also, the medical evidence does not support these diagnoses."

The August 2011 IME's opinion also finds that the documented medical testing and history does not support the diagnoses of the alleged immunological disorder.  Dr. Kippels' October 2011 response to the IME's opinion asserts that even if the Veteran's test results do not support an immunological dysfunction, she nevertheless meets the CDC criteria for a CFS diagnosis by meeting the threshold of manifesting at least four of the enumerated symptoms.  The June 2013 and October 2013 VA examiners have persuasively explained, however, that this threshold does not apply when the pertinent symptoms are attributable to another diagnosis, as CFS is a 'diagnosis of exclusion.'  Dr. Kippels' statements do not address nor otherwise withstand this persuasive pertinent information that has been endorsed by multiple doctors and appears to reflect the standards accepted by the medical community.

Dr. Kippels makes statements disputing the medical criticism of record regarding his medical interpretation of laboratory results, and disputing concerns raised in the record regarding his having been sanctioned by the Texas Medical Board for unacceptable practices (although he does not dispute that he was actually sanctioned).  Dr. Kippels does not present such a rebuttal to concerns raised by medical opinions of record indicating (1) that the laboratories engaged to process pertinent testing results are associated with scientifically substandard practices, (2) that the documentation of record shows improper handling of samples which would be responsible for some abnormal results, nor (3) that some of the Veteran's reported abnormalities are attributable to Dr. Kippels' prescribed treatments rather than medical pathology.  Combined with the disputed statements by medical experts regarding whether the set of laboratory tests he relies upon have any valid diagnostic significance, the Board finds that the probative value of Dr. Kippels' medical opinions is diminished.

The Board finds that the private medical evidence from Dr. Garza and Dr. Kippels indicating diagnoses of CFS/CFIDS is less persuasive than the medical findings and analysis presented collectively in the November 2007, June 2013, and October 2013 VA examination reports / medical opinions and the August 2011 IME opinion.  The IME and VA medical opinions are, in pertinent respects, consistent with each other such that they persuasively reflect analysis representative of more widely-accepted and well-established medical principles.  The June 2013 VA examiner in particular had the benefit of direct medical examination of the Veteran together with review of her documented medical history, including the reports of the Veteran's private providers; it is informed by substantially the same information available to the private medical analysis that rendered the disputed diagnoses of CFS/CFIDS.  The IME and VA examiners' findings and analysis are more persuasive to the Board in that they identify the established medical criteria for the disputed diagnoses, make specific explanation regarding where the Veteran's case fails to satisfy those medical criteria, and reflect that Dr. Kippels' medical assertions are not consistent with generally accepted medical principles and practices.

The evidence supporting the disputed diagnosis of CFS/CFIDS, including as presented by Dr. Kippels, does not account for the fact that CFS/CFIDS is medically a "diagnosis of exclusion" and that the Veteran's diagnosis of somatoform disorder accounts for the pertinent symptoms.  To the extent that only Dr. Garza presents diagnostic findings consistent with Dr. Kippels' own, the Board finds that Dr. Garza's records do not present a rationale for diagnosis that expands upon Dr. Kippels' extensive discussion in any substantial manner; the discussions, explanations, and critical analysis collectively presented in the IME and VA examination reports and medical opinions of record are more persuasive on these matters.

To the extent that the Veteran and Dr. Kippels express disagreement with the diagnosis of somatoform disorder, the Board finds that the diagnosis has been established by a trained psychologist, in the November 2007 VA examination report, competent to provide such a diagnosis and informed by direct examination of the Veteran.  Because no mental health professional has provided a contrary opinion, and because Dr. Kippels is not shown to have specialized expertise and training in mental health, the Board finds the November 2007 VA psychological examiner's diagnosis of undifferentiated somatoform disorder to be probative and persuasive.

The Veteran's own opinion that she has diagnosable CFS/CFIDS is not competent evidence.  The questions of determining such chronic medical diagnoses are matters requiring medical training and expertise.  The Veteran is a layperson and the opinions of record from the doctors most persuasively addressing the established diagnostic criteria indicate that, even accepting the Veteran's symptom complaints, the Veteran does not have a medically valid diagnosis of CFS/CFIDS.

The Board finds that service connection for CFS/CFIDS is not warranted.  In sum, the probative weight of the evidence of record indicates that the Veteran does not have a valid diagnosis of chronic CFS/CFIDS during the pendency of this appeal.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that she is entitled to some sort of benefit simply because she had a disease or injury while in service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

The Board further notes that the October 2013 VA examiner found that it is unlikely that any alleged CFS/CFIDS could be medically linked to the Veteran's military service.  The rationale for this opinion is discussed, citing that service treatment records show that the Veteran was extensively worked up for her gastrointestinal symptoms that persisted following a hospital admission for severe gastroenteritis that was likely due to food poisoning; the VA examiner cites that the Veteran was diagnosed with irritable bowel syndrome "based upon a totally negative work-up."  The VA examiner notes that the Veteran received medical consultation for various other reported symptoms but with "[n]o complaints or medical evaluations for symptoms of chronic fatigue syndrome."  The VA examiner explains that "[e]ven in her diffusely positive medical history for her MEB dated 2/11/1991, there is no complaint of chronic fatigue in the Veteran's provided explanation...."  The VA examiner expressly reviews the Veteran's provided explanation in detail.  The VA examiner finds "[n]o complaints of chronic fatigue" during service and "[n]o evidence of evaluation for any complaints related to chronic fatigue within a year of leaving military service."  The VA examiner also notes and acknowledges the prior April 2005 CFS/CFIDS diagnosis of Dr. Garza as well as Dr. Kippels' "theory of why he believes the Veteran has Gulf War Syndrome in the form of Chronic Fatigue Syndrome combined with Immuno-Dysfunction Syndrome due to exposure to other Veterans returning from service in the Gulf War theater of operations, and receiving 'cocktail' vaccines."  The October 2013 VA examiner expresses agreement with the June 2013 VA examiner, finding that Dr. Kippels' analysis fails to account for the Veteran's established diagnosis of somatoform disorder, and consequently attributes symptoms of somatoform disorder improperly to other pathologies, thus reaching medically incorrect conclusions.

The Board finds that the June 2013 and October 2013 VA examination reports are probative evidence in this matter, and they present persuasive explanations for their disagreement with the medical analysis that had been presented in support of the Veteran's claim.  The Board finds the VA examiners' citation of established medical principles and reference materials to be persuasive in showing that the medical theories and arguments presented in Dr. Kippels' analysis are not consistent with currently accepted established medical knowledge and standards.

The VA medical and psychiatric examinations conducted in September 1992 thoroughly noted the Veteran's symptoms complaints, including: "chronic fatigue ... so tired she could hardly get out of bed," "insomnia," and "vaginal infection several times over the past year."  It is notable that the medical professionals who examined and interviewed the Veteran at that time diagnosed only irritable bowel syndrome, noting an otherwise essentially unremarkable physical examination., and psychiatrically diagnosed the Veteran with "Dysthymia with anxiety in physical symptoms."  It is significant that no suggestion of CFS/CFIDS nor any immunological dysfunction was indicated by medical evaluation at that time.

Thus, in addition to the above-discussed preponderance of probative evidence showing that the Veteran has not been properly diagnosed with CFS/CFIDS, the Board also finds that the preponderance of the probative evidence is against finding that the alleged pathology are etiologically linked to service.  Symptomatology medically pertinent to the claimed diagnosis was not manifested during service or proximately thereafter; the most probative medical evidence indicates that the Veteran's shown symptoms during and proximately following service were attributed to other diagnoses and were not consistent with the claimed diagnosis of CFS/CFID.

The preponderance of the evidence is against the CFS/CFIDS service connection claim; there is no doubt to be resolved.  Service connection for CFS/CFIDS is not warranted.

Service Connection Claims Other than CFS /CFIDS (Excluding Remanded Issues of Respiratory Disability and Menstrual Disorders/Vaginitis)

The Veteran claims entitlement to service connection for a complex set of disabilities involving: fibromyalgia; cytomegalovirus and Epstein-Barr virus; hypothyroidism; respiratory disability; mycoplasma; menstrual disorders/vaginitis; chronic headache pathology; pituitary dysfunction; deficiencies or imbalances in growth hormone, progesterone, estrogen, DHEA, testosterone, and pregnenolone; low natural killer cell function, elevated RNA-S-L; hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and abnormal weight loss; as well as cardiovascular disability.

The evidence of record presents substantial doubt regarding whether a proper medical diagnosis has been established for each of the claimed disabilities.  With regard to the fibromyalgia claim, the June 2013 VA examiner cites medical reference material to establish the criteria for establishing a medically valid diagnosis of fibromyalgia.  The VA examiner discusses that "in my opinion and based on my history, physical exam, chart review, and medical literature review, this veteran does not meet the diagnostic criteria sufficient to establish a diagnosis of fibromyalgia."  The VA examiner acknowledges the past diagnosis of fibromyalgia and notes Dr. Kippels' materials discussing the issue, but explains that "[t]he history and physical exam are not consistent with fibromyalgia.  There is no tenderness on palpation of at least 11 of the 18 'tender points' important for the diagnosis of fibromyalgia."  The author of the October 2013 VA medical opinion agreed with the June 2013 VA examiner in this regard.  Furthermore, the November 2007 VA examiner found at that time the Veteran did not have many of the features necessary for a diagnosis of fibromyalgia.  However, Dr. Kippels' correspondence maintains that the Veteran has met the medical criteria for a fibromyalgia diagnosis when he has examined her.  This conflict of indications raises doubt, but the Board shall presume (for the purposes of this analysis only) that the Veteran has met the criteria for a diagnosis of fibromyalgia during examination conducted by Dr. Kippels during the pendency of this appeal.

For the other claimed disabilities addressed by the Board at this time, there is likewise significant doubt as to the medical validity of the diagnoses.  For many of these issues, the November 2007 VA examination report, the August 2011 IME opinion, the June 2013 VA examination report, and the October 2013 VA medical opinion express either clear disagreement with the diagnoses or significant concerns regarding the propriety of the criteria and procedures applied in the production of those diagnoses.  For most the claimed diagnoses (other than CFS/CFIDS and fibromyalgia), the October 2013 VA medical opinion finds that the diagnoses rendered in the Veteran's private medical care should be considered valid in the absence of the opportunity to directly examine the Veteran (but nevertheless discusses a number of concerns with regard to many of the diagnoses).  For the purposes of this analysis, the Board shall presume that the Veteran has medically valid diagnoses for the claimed disabilities as presented in her private medical records including from Dr. Kippels.

The Board turns its attention to the question of whether any of the claimed diagnoses are shown to be at least as likely as not etiologically linked to the Veteran's military service.  It is on this 'nexus' element of each service connection claim that the Board finds the preponderance of the evidence supports the denial of the appeal.

The October 2013 VA examiner found that it is unlikely that any alleged fibromyalgia could be medically linked to the Veteran's military service.  Following a highly detailed discussion of the evidence, the VA examiner concludes: "It is my opinion that the Veteran's claimed condition of fibromyalgia was less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by the claimed in-service injury, event, or illness."  The VA examiner cites that the Veteran did not deploy to the Gulf War Operations Area, and that "[t]he Veteran did not complain of fibromyalgia while on active military service, and was not diagnosed with fibromyalgia while on active military service or within one year of leaving active military service."  The VA examiner explains that "[h]er complaints of knee pain following knee injuries and lower back pain preceding diarrhea while in active military service are not a basis for the diagnosis of fibromyalgia."  The VA examiner's discussion of the service treatment records included the examiner directing attention to the fact that the Veteran's February 1991 endorsement of a medical history including various symptoms was accompanied by explanations of those symptoms attributing them to various events and diagnoses not including any indication of fibromyalgia; the VA examiner also notes that the February 1991 medical history was accompanied by "[e]xtensive evaluation and MEB" which was "unremarkable" aside from a diagnosis of irritable bowel syndrome.

Furthermore, the October 2013 VA examiner "reviewed Dr. Kippels' written statements carefully, in particular his conclusion that Gulf War vaccinations received by the Veteran caused her to develop Gulf War Illness pathologies, to include fibromyalgia."  The VA examiner specifically indicated consideration of the May 2012 statement from Dr. Kippels.  The VA examiner explains that "[t]he scientifically based medical literature has not yet confirmed the causal relationship between vaccination and fibromyalgia as noted in the attached reference article."  The examiner cites an article that states: "There is no clear-cut evidence of FM or [chronic widespread pain] due to infections or vaccinations, no correlations with persistent infection, and no proven relationship between infection, antimicrobial therapies and pain improvement."  The VA examiner acknowledges that the article also states: "Some unconfirmed evidence and case reports suggest that vaccinations may trigger FM or chronic pain."  The VA examiner also cites another reference article that addresses this question featuring a statement that: "There is some evidence for the possible role of vaccinations in triggering the development of FMS and related syndromes, however this association remains to be established."

The same October 2013 VA examiner further addresses the fibromyalgia issue in a later section of the complex overall report.  The VA examiner reiterated elements of his above-discussed opinion while adding some additional discussion of the Veteran's in-service and proximately post-service documented medical history.  The VA examiner found:

[n]o evidence of evaluation for complaints related to fibromyalgia within a year of leaving active military service - it is noted that Private physician, Dr. Richard L. Grandjean, who was caring for the Veteran around the time of her discharge from the military, had begun treatment with Buspar and commented 'still fatigue' on Buspar and that she had diffuse mild tenderness with a drawing indicating especially slightly below umbilicus in right lower abdomen.  This is not suggestive of the onset of fibromyalgia.

The Board notes that the October 2013 VA examiner explains a rationale, citing medical principles and authority, that essentially indicates that Dr. Kippels' theory may eventually prove to be possible as pertinent medical research is ongoing, but Dr. Kippels' theory has not been adequately established by or supported in the current state of medical knowledge to establish a valid etiology within the standards of the medical community at this time.  The conclusion of the October 2013 VA examiner's discussion in this regard is consistent with the opinions of the other VA medical reports of record, including the November 2007 VA examiner and the March 2010 VA examiner.  For these reasons, the Board finds the collection of VA medical opinions to be more persuasive and probative than the medical opinion of Dr. Kippels.

For the broad remaining set of claimed disabilities, the Veteran has primarily advanced the same medical theory that essentially asserts that her claimed disabilities are etiologically linked to injection of one or more vaccines during her military service.  The Veteran has presented this theory with explanation and endorsement from her private physician, Dr. Kippels.  Dr. Kippels is competent medical professional, and his presentation of a medical opinion is competent medical evidence.  Dr. Kippels essentially opines that the Veteran's claimed disabilities are attributable to injection of vaccines during her service.

To the extent that Dr. Kippels' opinion indicates that the Veteran's broad array of symptoms is part of, or attributable to, a CFS or CFIDS pathology, such opinion does not present a basis for entitlement to service connection in this case.  This is because service connection is being denied for CFS or CFIDS in this Board decision, as discussed above, on the basis that the most probative evidence indicates that the Veteran does not have a medically valid diagnosis of CFS or CFIDS.

Dr. Kippels has explained in significant detail a rationale for his opinion that the Veteran's military service, specifically the injection of vaccine during service, has caused the Veteran's claimed array of disabilities.  To the extent that Dr. Kippels suggests that the Veteran has become chronically infected with a virus contaminating an in-service vaccination, multiple medical doctors have opined against such a finding.  The August 2011 opinion from the immunology IME, addressing this matter within the scope of his specialized expertise, explained specifically (with reasons why) that the cited viruses are not plausible contaminants of the vaccinations the Veteran received during service.  The November 2007 VA examination report and the October 2013 VA medical opinion also both addressed the Veteran's contentions and find that the claimed illnesses are unlikely medically attributable to in-service vaccinations; the October 2013 VA medical opinion acknowledges medical literature suggesting ongoing medical research investigating the possibility that some claimed illness could be linked to vaccinations, but explains (with specific citation) that such research has not at this time resulted in a medically accepted link establishing any recognizable relationship between the vaccinations and such illness.

As the medical opinions from doctors other than Dr. Kippels essentially indicate that the theory of in-service vaccine contamination is not consistent with the medical understanding of the nature of those vaccines, and as Dr. Kippels has not presented a persuasive explanation of the alleged contamination addressing the nature of the in-service vaccines, the Board finds that the preponderance of the probative medical evidence indicates that the collective conclusion of the medical community is that the in-service vaccines in question do not present plausible risk of the contamination Dr. Kippels alleges.  As such contamination is not medically accepted as a plausible risk of the vaccines in question, then Dr. Kippels assertion of such contamination appears to be essentially speculation in the absence of positive evidence that the Veteran's in-service vaccines were contaminated as alleged.

To the extent that Dr. Kippels suggests that the in-service vaccination overwhelmed the Veteran's immune system to re-activate dormant prior infections in a manner that has led to now chronic disability, this theory also appears to be essentially speculative rather than rooted in established medical principles.  Medical evidence featuring the referenced IME (in 2011) and VA (in 2007 and 2013) medical opinions presents the collective conclusion of several medical doctors that Dr. Kippels' theories are not consistent with established medical principles.  Furthermore, the Veteran's service treatment records and proximate post-service medical records show that the Veteran received extensive medical attention around the time of her service and that medical doctors considered her broad symptom complaints and attributed them to specific diagnostic findings, finding the Veteran to be otherwise medically normal after extensive work-ups; this is probative contemporaneous evidence describing the Veteran's medical status around the time of her service.  The contemporaneous medical evidence with competent contemporaneous diagnostic findings informed by interview and inspection of the Veteran appears to be essentially consistent with the recent IME and VA medical opinions of record that disagree with Dr. Kippels' medical opinions; the Board finds that this adds further probative weight to the IME and VA medical opinions relative to the contrary medical opinions of Dr. Kippels.

Dr. Kippels did not examine the Veteran until many years after service, and the several medical opinions contrary to Dr. Kippels appear to be more consistent with the contemporaneous medical evidence from around the time of service; the medical opinions disagreeing with Dr. Kippels are consistent with each other.  In this light, the Board finds that Dr. Kippels' theory of a vaccination-induced cascading chain of chronic illnesses is not persuasive against the collective presentation of the contrary medical evidence.

The Board finds the contemporaneous medical findings of the doctors who examined the Veteran during service and proximately thereafter to be highly probative evidence with regard to the Veteran's medical status at that time.  The Board finds the collective conclusions of the VA medical doctors, consistent with and citing the findings of the medical providers who examined the Veteran during and proximately following service, to be significantly probative medical evidence.  The Board finds that the medical evidence from during and proximately following service, together with the VA doctors' opinions during the course of this appeal, indicate that the Veteran (1) did not have the claimed chronic disabilities during service or proximately thereafter and (2) is unlikely to have developed the claimed chronic pathologies as a consequence of service or in-service vaccination.  In light of the Board's review of the entirety of the medical evidence of record, Dr. Kippels' theory linking the claimed chronic pathologies to in-service vaccination appears to be inconsistent with the Veteran's medical history as established by contemporaneous examination and also inconsistent with currently established medical principles (as none of the medical opinions of record agrees with Dr. Kippels' diagnostic and etiological conclusions).  For the above reasons, the Board finds that Dr. Kippels' medical opinion carries less probative weight than the contrary medical opinions and diagnoses of record.

The Board notes that a significant component of Dr. Kippels' broader medical theory in this case relies upon the assertion that the Veteran's immune system has been compromised by in-service vaccinations, allowing otherwise dormant infections to cause a chain of events causing broad chronic disability.  The Board again notes that, as discussed above, the most probative medical evidence indicates that the Veteran does not have a valid medical diagnosis for CFS / CFIDS or similar immune system pathology.  The August 2011 medical opinion from the IME immunologist clearly indicates that the Veteran's immune response clinical data has been normal and, moreover, that any suggestion of decreased immune function is a clear result of documented mishandling of the blood sample.  Although Dr. Kippels insists that some of the data should be interpreted as abnormal despite falling within pertinent reference ranges, the Board finds no persuasive explanation or citation of authority from Dr. Kippels to convince the Board that his medical interpretation is correct and that the contrary medical opinion of the immunology IME is incorrect.  The Board notes that this particular question of immune response appears to be squarely within the field of expertise of the IME immunologist, and it is not shown that Dr. Kippels possesses comparable specialized expertise or training in this particular area of medical knowledge.

No other medical opinion of record expresses specific support for Dr. Kippels' interpretation or analysis of this case.  The August 2011 IME's opinion, the June 2013 VA examination report, and the October 2013 VA medical opinion present a number of factors indicating that Dr. Kippels' data and conclusions have not been produced in a manner sufficiently reliable and acceptable to the standards of the scientific community.  (Although the October 2013 VA medical opinion concludes that it is appropriate to accept some of Dr. Kippels' diagnoses (but not his etiological explanations) as presumptively medically valid in the absence of an opportunity to examine the Veteran, the opinion also expresses that other diagnoses from Dr. Kippels are medically invalid and also explains that a number of the Veteran's abnormal laboratory results are clearly direct results of Dr. Kippels' own prescribed treatments.)

The Board must resolve this significant conflict of medical interpretations to make pertinent findings of fact in this case.  The Board finds the collective conclusions of the various VA medical doctors to be more probative; it appears to the Board that established medical principles, as reflected in the collective conclusions of the VA medical doctors, including an expert in immunology, contradict Dr. Kippels' interpretations and assertions.  Dr. Kippels has offered responses seeking to rebut assertions from the August 2011 IME concerning the propriety of his practice; no persuasive answer has been presented regarding the significant indications in the evidence (including the August 2011 IME opinion and the October 2013 VA medical opinion) that the laboratory work relied upon by Dr. Kippels involves failures to meet appropriate scientific standards, that the documented laboratory results do not demonstrate what Dr. Kippels asserts that they demonstrate, and that some of laboratory results are caused by Dr. Kippels' prescribed treatments rather than any alleged disease pathology.  The Board also notes that Dr. Kippels does not dispute that his expertise in aging and restorative medicine is not recognized by the American Board of Medical Specialties (as remarked upon by the immunology IME in August 2011).

The Board finds that the evidence indicating that the Veteran does not have an immune dysfunction related to her military service, including in-service vaccination, is more probative and persuasive than Dr. Kippels' medical opinion indicating such a service-related dysfunction.

Because Dr. Kippels' broader medical opinion presentations concerning the broader set of disabilities largely relies upon the assertion of vaccine-induced immune dysfunction (alleged to have facilitated the development of the broader set of disabilities), the Board's finding that the evidence is against the existence of the alleged vaccine-induced immune dysfunction prevents the Board from finding those dependent aspects of Dr. Kippels' opinion to be persuasive.  The Board views those aspects of Dr. Kippels' opinion that are dependent upon the premise of a vaccine-induced immune dysfunction to be unpersuasive because the preponderance of the evidence of record is against the predicate vaccine-induced immune dysfunction.

The Veteran's claims rely predominantly upon the medical theories expressed by Dr. Kippels, and these medical theories are contradicted in significant respects by the collective discussion of several other medical doctors addressing this case.  Dr. Kippels presents a wide-ranging medical theory involving some very significant assertions that would plainly be of essential interest to the professional community of medical experts; however, competent medical evidence of record reflects that the collective knowledge of the medical community does not endorse Dr. Kippels' theories and findings.

Dr. Kippels asserts that the Veteran's in-service vaccinations were inherently dangerous either due to contamination or otherwise due to their contents and dosages.  However, other medical opinions persuasively indicate that this is medically unlikely as the alleged viral contaminants are not reasonably associated with the particular vaccines nor the timeframe pertinent to this case, and persuasively cite the fact that the types of vaccines in question remain approved and encouraged by the medical community for broad use including in children.  Dr. Kippels asserts that a number of laboratory test results and symptoms are demonstrative of claimed chronic viral infections and associated broader dysfunction consistent with his diagnoses.  However, other medical opinions (1) persuasively explain that some of the key laboratory findings do not medically indicate the inferences and diagnoses that Dr. Kippels asserts that they indicate, (2) persuasively explain that the documentation shows some of the laboratory testing was conducted inadequately or incompletely with reference to the standards of the scientific/medical community, (3) persuasively explain that other results are subject to doubt due to the recognized and officially censured unreliability of a specific laboratory involved failing the standards of the scientific/medical community, and (4) persuasively explain that some of the abnormal laboratory results are actually medically attributable to the very treatments prescribed by Dr. Kippels (rather than constituting evidence of chronic organic pathology).

The Board is persuaded by the collection of contrary VA and IME medical opinions that Dr. Kippels' significant medical theories and reasoning in this case is not rooted in well-established or widely accepted medical principles.  The Board has given careful consideration to Dr. Kippels' assertions, but must resolve the conflict between the indications of his evidence and the contrary indications of the collection of VA and IME medical opinions (as well as the contrary diagnostic findings of the Veteran's in-service medical providers).  A longitudinal review of all of the evidence of record leads the Board to conclude that key elements of Dr. Kippels' medical theory are not rooted in currently well-established medical principles.

Although it is conceivable that in some respects Dr. Kippels may possibly be correct and be ahead of the progress of widely-accepted, well-established medical knowledge, the Board is not free to make such a finding because the Board is not competent to make medical judgments; the Board's assessment of medical evidence is largely bound to rely upon the well-established, widely-accepted principles of the medical community.  The evidence in this case persuades the Board that the collective knowledge of the community of professional medical experts does not support Dr. Kippels' theories in several key respects, including with regard to the harm attributed to the pertinent vaccines and with regard to the diagnostic issues discussed above.  Accordingly, the Board finds that Dr. Kippels' theories are not rooted in well-established medical principles, and are essentially speculative.  Service connection may not be based on a resort to speculation or mere possibility.  See 38 C.F.R. § 3.102.

It is also significant that Dr. Kippels asserts that the Veteran's subjective complaints are consistent with his diagnostic conclusions and essentially asserts that the Veteran does not have a psychiatric pathology accounting for the symptom complaints.  The November 2007 VA psychologist's examination report shows that the Veteran is diagnosed with somatoform disorder, and multiple medical opinions attribute pertinent symptomatology to this diagnosis (including a separate November 2007 VA medical examiner who found no physical basis for pertinent symptom complaints, the June 2013 VA examiner, and the author of the October 2013 VA medical opinion).  Dr. Kippels is not shown to have specialized training or expertise in psychology or mental health analysis and his disagreement or dismissal of the somatoform disorder diagnosis is deemed less probative than the psychologist's findings and diagnosis.  No psychiatric or psychological mental health professional opinion of record otherwise disputes the somatoform disorder diagnosis.  To the extent that Dr. Kippels' analysis relies upon the absence of a pertinent psychiatric disorder that may account for key aspects of her subjective symptomatology, this predicate of his analysis is factually incorrect in light of the established psychiatric diagnosis of somatoform disorder.  Reliance upon a factually incorrect predicate further reduces the probative value of Dr. Kippels' presentation of medical opinion in this case.

The Board finds that the collective opinions of the VA and IME medical experts present a more persuasive discussion of the pertinent medical history, documented clinical findings, and application of established medical principles than does the presentation of Dr. Kippels.  On a substantial number of key medical and etiological assertions in this case, Dr. Kippels' opinion is the only competent medical evidence supporting the Veteran's contentions.  The Board finds that Dr. Kippels' medical opinion is less probative than the collection of contrary medical opinions of record.

The Board has focused its discussion in this case upon the Veteran's primary contentions, those to which she has dedicated the overwhelming majority of her arguments and submissions of evidence.  The Board has duly considered whether the record, including the Veteran's comment regarding depleted uranium, raises any further basis for consideration or development.  The Board notes that the Veteran has suggested that she has incurred some manner of disability linked to described exposure to heavy metals, aluminum, mercury, and depleted uranium during service.  To the extent that the Veteran alleges that she was exposed to some of these substances as part of the vaccinations, the Board's analysis concludes that the preponderance of the probative evidence is against finding that any claimed disability is medically attributable to the contents of the vaccines.  To the extent that the Veteran describes exposure to substances such as depleted uranium simply from serving at a U.S. location (Fort Hood, Texas) where tanks and aircraft were located after service in the field, the Board finds that there is no competent evidence in this case supporting a finding that any of the Veteran's disabilities may be linked to alleged exposure to depleted uranium.  The Board notes that Dr. Kippels, the IME, and multiple VA medical doctors and medical professionals reviewed the contents of the claims-file and considered the details of the Veteran's contentions and her service; no medical opinion of record in this case presents a medical rationale indicating that depleted uranium (or similar substance) is the cause of any specifically identified disability currently on appeal.  Nor is there otherwise any evidence that the Veteran's duties during service involved actual exposure to depleted uranium; her DD Form 214 lists her primary specialty as "Journalist."  The Board notes that the depleted uranium suggestion has been presented in vague terms and not clearly articulated with regard to any particular claimed diagnoses nor with any particular explanation of exposure (aside from merely indicating that her service at a location with tanks and aircraft that had been in combat effectively exposed her to depleted uranium).  In the absence of a more particular contention, and in the absence of any supportive evidence, the Board finds that no basis for development or an award of service connection is raised by the Veteran's comments concerning depleted uranium.

To the extent that the issue of entitlement to service connection for disability manifested by neuropsychological symptoms has been characterized as "to include diagnosed somatoform disorder," the Board has considered whether any basis for a grant of service connection for somatoform disorder is presented in this case.  The Board notes that the Veteran does not particularly contend that service connection is warranted for somatoform disorder inasmuch as it appears that the Veteran denies that she suffers from this disorder.  In any event, accepting that the Veteran is diagnosed with somatoform disorder, the Board notes that the Veteran's STRs contain no diagnosis or treatment for somatoform disorder and no such diagnosis is indicated until many years following service.  The November 2007 VA psychological examiner who diagnosed somatoform disorder explained that the diagnosis was not believed to be related to service ("[t]his examiner does not believe that this individual has any sort of service connected mental illness.")  The October 2013 VA examination report, informed by review of the claims-file, also states that the Veteran's neuropsychiatric symptoms and somatoform disorder are unlikely related to military service.  There are no contrary opinions of record.  As there is absolutely no testimony or medical evidence indicating that the Veteran's somatoform disorder diagnosis is etiologically linked to her military service, service connection is not warranted for somatoform disorder.

The Board also recognizes that the Veteran's November 2013 written correspondence seeks to support her claim through the presentation of medical explanations to inform and direct the Board's interpretation of her document clinical test results and other medical evidence of record.  The Veteran cites to some medical treatise material in support of her assertions.  The Board has considered this argument and information, but continues to find that the IME opinion and the collection of VA medical opinions addressing the complex medical questions at length are the most probative evidence addressing these medical opinions.  The treatise material cited by the Veteran does not specifically address the complete distinctive set of facts in this case, and the Veteran is a layperson who is not competent to draw medical conclusions regarding the application of the esoteric treatise information to her specific case.  The Board may not engage in its own medical analysis and, thus, may not independently reach medical conclusions suggested by the Veteran's lay analysis and her submission of general medical literature.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, such evidence does not significantly support the claims on appeal against to the probative weight of the collection of specific medical opinions weighing against the claims.  The Board finds it reasonable to presume that the medical professionals who authored the medical opinions the Board has found most probative, as discussed above, are well-versed in the procedures and principles they have cited in their medical opinions.  The Veteran seeks to persuade the Board that the immunology IME and VA medical professionals have drawn incorrect medical conclusions; she is inviting the Board to study the medical treatise material and arrive at her interpretation of the data and facts in this case.  This manner of medical analysis and interpretation is beyond the competence of the Board, and the Board must rely upon the more probative conclusions of medical experts addressing these matters.

Above, the Board has determined that service connection is not warranted for Gulf War Illness or for CFS/CFIDS.  Thus, service-connection for any disability claimed as secondary to Gulf War Illness or CFS/CFIDS is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Conclusion

This appeal features an extensive and complex set of diagnostic findings and medical opinions from Dr. Kippels, and the Board has gone to lengths to fully consider this material and assess its probative weight.  A collection of contrary medical opinions indicates that Dr. Kippels' findings and theories are not well rooted in accepted medical standards and principles.  Dr. Kippels himself has acknowledged that his own expertise in this area pertains to a specialty which is not currently recognized by the American Board of Medical Specialties, and he likens his pertinent field of expertise as "pioneers of a new field of medicine" (in the March 2012 statement).  Although the Board does not discount the possibility that Dr. Kippels' work may be ahead of its time and pioneering, it is evident that his medical opinions are rooted in theories that are not currently widely accepted or established in the medical community at this time.  The Board is not at liberty to resolve the medical questions in this case by attempting to move ahead of the current established knowledge and practices of recognized experts and institutions of the medical community.  In this light, when considering Dr. Kippels' medical opinions in this case, the Board finds that the contrary and consistent opposing opinions of several medical experts appear to better reflect the current established norms and standards of medicine; accordingly, they have more probative value than the medical opinions of Dr. Kippels relying upon theories and expert certification that are not currently accepted as valid by the recognized experts and institutions of the medical community.

The Veteran's claim with regard to establishing service connection for CFS/CFIDS is denied by the Board, as discussed above, because the most probative evidence indicates that the Veteran does not have a valid medical diagnosis of the claimed disability and the most probative evidence also indicates that any claimed CFS/CFIDS is unlikely etiologically linked to military service.

The Veteran's claims with regard to respiratory disability and menstrual disorders/vaginitis are not resolved by this Board decision and are addressed in the remand section, below.

Leaving those three claimed disabilities aside, the remainder of the service connection claims on appeal must be denied essentially due to an absence of nexus.  The Board notes that the evidence raises significant doubt as to whether each of the claimed disabilities has a medically valid diagnosis in this case (there is significant evidence from multiple medical professionals suggesting that Dr. Kippels' diagnostic findings in this case may be medically invalid or inadequate).  However, apart from those questions of diagnosis, the Board's analysis most significantly focuses upon its finding that the most probative evidence weighs against finding that any of these claimed disabilities are etiologically related to the Veteran's service, even assuming they medically exist.  In essence, after longitudinal consideration of all of the pertinent evidence, the Board is persuaded that the medical theory of Dr. Kippels is not rooted in currently well-established medical principles and practices (as distinguished from speculative medical theory), and greater probative weight lies with the immunology IME and the collection of VA medical opinions that reflect well-established medical principles and authority most widely recognized by the community of medical experts.

The Board finds that the most probative competent evidence indicates that the Veteran did not have onset or diagnosis of any of the claimed disabilities during service or proximately thereafter.  (The Board observes that the November 1994 diagnosis by Dr. Rasheed of "acute CMV [cytomegalovirus] viraemia" was more than three years after separation from active duty service and also expressly noted an "acute" infection with no suggestion of chronicity.)  The Veteran received extensive medical attention and examination during service and following service; her symptom complaints were thoroughly documented and evaluated by several medical professionals and attributed to clearly documented diagnoses.  These contemporaneous determinations were informed by interview of the Veteran and review of her medical history as well as direct medical inspection and testing.  This evidence indicates no diagnosis or onset of the claimed disabilities during service or proximately thereafter, and this evidence is more probative than medical opinions presented in later years suggesting hindsight retroactive diagnoses without the benefit of contemporaneous inspection of the Veteran during service or proximately following service.  Consequently (to the extent that the claimed disabilities may include an organic disease of the nervous system or cardiovascular-renal disease), the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137 do not apply.

Finally, the preponderance of the probative competent evidence weighs against finding a link between the Veteran's claimed current chronic disabilities and her military service.  The Board's analysis of the relative probative value of the conflicting medical opinions in this case is discussed in great detail, above.  In the absence of credible evidence of onset of symptoms medically attributed to the claimed disabilities in service and continuity since, the question of whether such insidious internal processes such as alleged in this case may somehow be related to remote service is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The more persuasive and probative competent evidence in the record addressing this question, the collection of opinions from the VA examiners and the immunology IME, is against the Veteran's claims.  These opinions are by medical professionals (who are competent to provide them), reflect familiarity with the entire record, and are accompanied by rationale that refers to accurate factual data for support.  These opinions are probative evidence in this matter; because the Board finds them to more persuasively reflect the application of established medical principles and standards accepted by the community of medical experts, they are more probative than the contrary medical opinions of Dr. Kippels.

The Veteran's own opinion regarding the etiology of her claimed disabilities (relating them to service) is not competent evidence.  She is a layperson.  The Board has considered that she cites to the supporting medical opinions of Dr. Kippels, but the Board's analysis has found that the opinions of Dr. Kippels are less probative in this case than the contrary opinions of the collection of VA examination reports and the immunology IME.  Likewise, the Board has considered that Dr. Kippels has endorsed much of the Veteran's discussion of medical principles; in this regard, the Board has addressed the probative value of the Dr. Kippels' medical opinions at length in the text above.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against each of the Veteran's claims of service connection (not including the respiratory disability claim and the gynecological disability claim addressed in the remand section, below).  Hence, the appeal in these matters must be denied.


ORDER

Service connection for CFS or CFIDS, also claimed as Gulf War Illness, is not warranted.

Service connection for fibromyalgia, also claimed as Gulf War Illness, to include the claim of entitlement to service connection for disability manifested by muscle and joint pain and/or wasting, is not warranted.

Service connection for cytomegalovirus and Epstein-Barr virus is not warranted.

Service connection for hypothyroidism, to include as secondary to CFS or CFIDS, is not warranted.

Service connection for mycoplasma, to include as secondary to CFS or CFIDS, is not warranted.

Service connection a chronic headache pathology (as a primary diagnosis), to include migraine headaches, to include as secondary to Gulf War Illness, is not warranted.

Service connection for disability (other than Gulf War Illness) manifested by pituitary dysfunction, to include as secondary to Gulf War Illness, is not warranted.

Service connection for disability (other than Gulf War Illness) manifested by deficiencies or imbalances in growth hormone, progesterone, estrogen, DHEA, testosterone, and pregnenolone, to include as secondary to Gulf War Illness, is not warranted.

Service connection for disability or disabilities (other than Gulf War Illness) manifested by low natural killer cell function, elevated RNA-S-L, to include as secondary to Gulf War Illness, is not warranted.

Service connection for disability or disabilities (other than Gulf War Illness) manifested by hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and abnormal weight loss, to include as secondary to Gulf War Illness, is not warranted.

Service connection for a cardiovascular disability, to include Long QT Syndrome and tachycardia, and to include as secondary to Gulf War Illness, is not warranted.

Service connection for disability (other than Gulf War Illness) manifested by neuropsychological symptoms (also described as dysthymia with anxiety and physical symptoms), to include diagnosed somatoform disorder, is not warranted.

To these extents, the appeal is denied.


REMAND

The Board finds that additional development is required before the Board may appropriately proceed with final appellate review of the Veteran's claims of entitlement to service connection for respiratory disability (including chlamydia pneumonia) and for menstrual disorders/vaginitis.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

An October 2013 VA examination report has been prepared in connection with these claims and provides a medical opinion addressing these issues, developed in the course of development of the appeal.  The October 2013 VA examiner discusses that although there are questions concerning a number of the diagnoses claimed by the Veteran and indicated in her private medical treatment documents, the diagnosis of a respiratory disability must be considered valid (because the VA examiner was unable to examine the Veteran) and the diagnosis of a gynecological disability appears to have been corroborated by VA; the VA examiner refers to a VA diagnosis of "unspecified disorders of menstruation and other abnormal bleeding from female."  For both issues, the VA examiner presents an etiology opinion indicating that it is unlikely that either claimed disability is related to the Veteran's military service.  However, the rationale for the etiology opinion with regard to these two issues appears to involve an error: the VA examiner's rationale cites that there is no indication of symptoms or treatment of respiratory or gynecological / menstruation in the documented STRs or within a year following active duty service.  However, this appears to be incorrect; the October 2013 VA examiner appears to have overlooked and failed to consider documentation of respiratory and gynecological problems in the STRs and during the discussed timeframe.

The Veteran's STRs include a June 1989 report showing that the Veteran sought treatment for difficulty breathing, chest congestion, cough with productive yellow phlegm; the medical assessment was bronchitis.  The Veteran's February 1991 medical examination report indicates that the Veteran's "Defects and Diagnoses" included an upper respiratory infection that was under treatment, and the notes on the Veteran's history refer to respiratory and bronchitis symptoms with upper respiratory infections.  The Veteran's own index of her medical history, documented on an attachment to her February 1991 medical history questionnaire, indicates that she had come down with relatively frequent symptoms of colds, flu, and sinus infections.  The Veteran's February 1991 medical history questionnaire endorsed a number of symptoms, including "Chronic or frequent colds" and  "Shortness of breath."  In contrast, the Veteran's responses on a medical history questionnaire in July 1988 denied any history of these symptoms.  A March 1992 private hospitalization report, less than a year after the conclusion of active duty service, also shows that the Veteran's discharge diagnoses included bronchitis.

The Veteran's STRs also include a February 1991 report of medical history showing that the Veteran indicated "Yes" when asked if she had been treated for a "female disorder" and indicated "Yes" when asked if she had "a change in menstrual pattern."  In contrast, the Veteran's responses on a medical history questionnaire in July 1988 denied any history of these symptoms.  The STRs also include a November 1991 report, less than a year after the conclusion of active duty service, showing that the Veteran was referred to a gynecological evaluation ("Request eval for GYN etiology possibility") for abdominal pain, and notes on this report show that the Veteran was evaluated and treated by a civilian gynecologist.

Thus, the Board's review of the claims-file reveals that the negative etiology opinions presented by the October 2013 VA examiner with regard to the claims of respiratory disability and menstrual / gynecological disability are based upon inadequate rationales as they both rely upon an incorrect factual premise.  The October 2013 VA examiner appears to have overlooked documentation of respiratory and gynecological symptoms and medical attention in the STRs, including during the Veteran's active service and proximately thereafter.

Accordingly, the Board must remand the respiratory and gynecological disability issues to seek an addendum to the October 2013 VA examination report with regard to these two issues; otherwise, the Board is unable to find that the October 2013 VA examination report is adequate with respect to these two issues.  The October 2013 VA examiner should review the pertinent documentation and clarify whether consideration of these documented in-service symptom complaints and treatment results in any change to the negative etiology opinions presented in the October 2013 VA examination report.

Finally, the issues of entitlement to TDIU and entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate are inextricably intertwined with the pending remanded issues at this time.  Thus, appellate review of the issues of entitlement to TDIU and SMC must be deferred until the resolution of the various intertwined matters.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The claims-file should be forwarded to the author of the October 2013 VA examination report concerning the Veteran's claims of entitlement to service connection for respiratory disability and for gynecological disability, if available, so that the examiner may author an addendum to clarify and amend the information previously presented.  If the examiner is unavailable, the Veteran's claims-file should nevertheless be forwarded to an appropriate specialist for review and an opinion.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the analysis and opinion.  After review of the claims-file and all pertinent information, the examiner is asked to specifically respond to the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that any current chronic respiratory disability manifested during the Veteran's active duty service or is otherwise etiologically related to such service?  In answering this question, please acknowledge and address the service treatment records, identified in detail in the Board's remand discussion above, showing a number of respiratory complaints with medical treatment, including during service and proximately following service.

b) Is it at least as likely as not (a 50% or higher degree of probability) that any current chronic gynecological disability (including menstrual disorders and vaginitis) manifested during the Veteran's active duty service or is otherwise etiologically related to such service?  In answering this question, please acknowledge and address the service treatment records, identified in detail in the Board's remand discussion above, showing gynecological complaints with medical treatment, including during service and proximately following service.

A rationale must be offered for all opinions expressed.

2.  For the purpose of avoiding further remand, the RO/AMC should review all examination reports to ensure the adequacy of the examination and clear medical opinions and return any opinions for appropriate clarification(s) as needed.

3.  After completion of the above, the RO/AMC should review the expanded record and determine if the issues regarding service connection for respiratory disability and for menstrual disorders/vaginitis, and the issues of entitlement to a TDIU and entitlement to SMC based on the need for regular aid and attendance or at the housebound rate, can be granted.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


